 MOUNT DESERT ISLAND HOSPITAL 589Mount Desert Island Hospital and Malachy Grange. but for such discrimination. In the event no suchCases 1-CA-16082 and 1-CA-17599 vacancy presently exists and no one has been hiredDecember 8 ~, 1981 for such a position since such discrimination, estab-lish a preferential hiring list headed by Grange. IfDECISION AND ORDER such a preferential hiring list is established, offerGrange employment immediately upon the devel-BY MEMBERS FANNING, JENKINS, AND opment of a vacancy for which Grange qualifies."ZIMMERMAN 2. Substitute the attached notice for that of theOn June 29, 1981, Administrative Law Judge Administrative Law Judge.Wallace H. Nations issued the attached Decision in PPENDIXthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the General NOTICE To EMPLOYEESCounsel filed a brief in support of the Administra- POSTED BY ORDER OF THEtive Law Judge's Decision. NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the An Agency of the United States GovernmentNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au- WE WILL NOT refuse to rehire or otherwisethority in this proceeding to a three-member panel. discriminate against our employees in regardThe Board has considered the record and the at- to hiring or tenure of employment or any termtached Decision in light of the exceptions and or condition of employment because theybriefs and has decided to affirm the rulings, find- engage in concerted activities protected byings,' and conclusions of the Administrative Law Section 7 of the National Labor Relations Act.Judge and to adopt his recommended Order, as WE WILL NOT blacklist our employees or inmodified herein.2~modinfied h~erein~.'~ any like or related manner interfere with, re-ORDER strain, or coerce employees in the exercise oftheir rights to engage in or refrain from engag-Pursuant t ectn c to Se tion al ing in any or all0(c) of the activitonal Labories specified inRelations Act, as amended, the National Labor Re- Section 7 of the Act.lations Board adopts as its Order the recommended WE WILL offer Malachy Grange immediateOrder of the Administrative Law Judge, as modi- employment in any nursing position for whichfied below, and hereby orders that the Respondent, he is qualified without prejudice to whateverMount Desert Island Hospital, Bar Harbor, Maine, seii ad ot rights and privileges heits officers, agents, successors, and assigns, shall od hae enod hd e discriminatedtake the action set forth in the said recommended wo had not discriminatedOrder, as so modified: against him, dismissing, if necessary to make aOrder, as so modified:Order, as so mod.fied: .,, , position available for him, any employee hired1. Substitute the following for paragraph 2(a): position available for him, any employee hired"(a) Offer Malachy Grange immediate employ-to a position he would have held but for suchment in any nursing position for which he is quali-discrimination In the event no such vacancyfled without prejudice to whatever seniority andpresently exists and no onehas been hired forsuch a position since such discrimination, WEother rights and privileges he would have enjoyed such a posio sncesuchdicrimination,had it not discriminated against him, dismissing, ifWILLestablish a prferential hng list headednecessary to make a position available for him, any GIfsuchareferential hng list isemployee hired to a position he would have held established, WE WILL offer Grange employ-ment immediately upon the development of aIn affirming the Administrative Law Judge's finding that Malachy vacancy for which Grange qualifies.Grange's letter to the Bar Harbor Times constituted concerted activity, WE WILL make Malachy Grange whole forwe note that prior to sending the letter, which included complaints about any loss of earnins he ma have uffered as aemployee wage levels and working conditions, Grange engaged in discus-sions with fellow employees regarding alleged deficiencies in pay, bene- result of our refusal to reemploy him, with in-fits, and working conditions at Respondent's facility. terest.2 The Administrative Law Judge recommended that Respondent be or-dered to employ Grange in any nursing position for which he qualifies,or the first available position. We find, however, that the appropriate MOUNT DESERT ISLAND HOSPITALremedy is to require Respondent to offer immediate employment toGrange and, if necessary, to dismiss any employee hired since the dis- ISIcrimination against him into a position for which Grange qualifies. WeISINhave therefore, in accordance with this finding, modified the recommend-ed Order and substituted a new notice. STATEMENT OF THE CASEMember Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation, 250 WALLACE H. NATIONS, Administrative Law Judge:NLRB 146 (1980). Upon a charge brought in Case I-CA-16082 on May 16,259 NLRB No. 80MOUNT DESERT ISLAND HOSPITAL 589Mount Desert Island Hospital and Malachy Grange,. but for such discrimination. In the event no suchCases 1-CA-16082 and 1-CA-17599 vacancy presently exists and no one has been hiredDecember 8, 1981lforsuch aposition since such discrimination, estab-lish a preferential hiring list headed by Grange. IfDECISION AND ORDER such a preferential hiring list is established, offerGrange employment immediately upon the devel-BY MEMBERS FANNING, JENKINS, AND opment of a vacancy for which Grange qualifies."ZIMMERMAN 2. Substitute the attached notice for that of theOn June 29, 1981, Administrative Law Judge Administrative Law Judge.Wallace H. Nations issued the attached Decision inPPENDIXthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the General NOTICE To EMPLOYEESCounsel filed a brief in support of the Administra- POSTED BY ORDER OF THEtive Law Judge's Decision. NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the An Agency of the United States GovernmentNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au- WE WILL NOT refuse to rehire or otherwisethority in this proceeding to a three-member panel. discriminate against our employees in regardThe Board has considered the record and the at- t hiring or tenure of employment or any termtached Decision in light of the exceptions and or condition of employment because theybriefs and has decided to affirm the rulings, find- engage in concerted activities protected byings,' and conclusions of the Administrative Law Section 7 of the National Labor Relations Act.Judge and to adopt his recommended Order, as WE WILL NOT blacklist our employees or inmodified herein.' any like or related manner interfere with, re-ORDER strain, or coerce employees in the exercise ofPursuant to<** Section 1 ) of the NaTional Labor theirrights to engage in or refrain from engag-Pursuant to Section 10(c) of the National Labor ing in any or all of the activities specified inRelations Act, as amended, the National Labor Re- Section 7 of the Act.lations Board adopts as its Order the recommendedS E WILL offer Malachy Grange immediateOrder of the Administrative Law Judge, as modi-employment in any nursing position for whichfied below, and hereby orders that the Respondent, employment in any ursing position fo whichvMount Desert Island Hospital, Bar Harbor, Maine, h i q w igo t andice ges heits officers, agents, successors, and assigns, shall s a o r disriviegedtake the action set forth in the said recommended would have enjoyed had we not discriminatedOrder, as so modified: against him, dismissing, if necessary to make a1. Substitute the following for paragraph 2(a): position available for him, any employee hired"(a) Offer Malachy Grange immediate employ- toaposition hewouldhaveheldbutforsuchment in any nursing position for which he is quali- discrimination. In the event no such vacancyfied without prejudice to whatever seniority and presentlyexistsandno onehasbeenhiredforother rights and privileges he would have enjoyed suchaposition sincesuchdiscrimination, WEhad it not discriminated against him, dismissing, if WILLestablishapreferential hiring list headednecessary to make a position available for him, any by Grange. IfsuchaPreferential hiring list isemployee hired to a position he would have held established, WE WILL offer Grange employ-ment immediately upon the development of a'In affirming the Administrative Law Judge's finding that Malachy vacancy for which Grange qualifies.Grange's letter to the Bar Harbor Times constituted concerted activity, WE WILL make Malachy Grange whole forwe note that prior to sending the letter, which included complaints about any loss of earnings he may have Suffered as aemployee wage levels and working conditions, Grange engaged in discus-sions with fellow employees regarding alleged deficiencies in pay, bene- result Of Our refusal to reemploy him, with in-fits, and working conditions at Respondent's facility. terest.I The Administrative Law Judge recommended that Respondent be or-dered to employ Grange in any nursing position for which he qualifies,or the first available position. We find, however, that the appropriate MOUNT DESERT ISLAND HOSPITALremedy is to require Respondent to offer immediate employment toGrange and, if necessary, to dismiss any employee hired since the dis- DECISIONcrimination against him into a position for which Grange qualifies. Wehave therefore, in accordance with this finding, modified the recommend-ed Order and substituted a new notice. STATEMENT OF THE CASEMember Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation. 250 WALLACE H. NATIONS, Administrative Law Judge:NLRB 146(1980). Upon a charge brought in Case 1-CA-16082 on May 16,259 NLRB No. 80MOUNT DESERT ISLAND HOSPITAL 589Mount Desert Island Hospital and Malachy Grange,. but for such discrimination. In the event no suchCases 1-CA-16082 and 1-CA-17599 vacancy presently exists and no one has been hiredDecember 8, 1981lforsuch aposition since such discrimination, estab-lish a preferential hiring list headed by Grange. IfDECISION AND ORDER such a preferential hiring list is established, offerGrange employment immediately upon the devel-BY MEMBERS FANNING, JENKINS, AND opment of a vacancy for which Grange qualifies."ZIMMERMAN 2. Substitute the attached notice for that of theOn June 29, 1981, Administrative Law Judge Administrative Law Judge.Wallace H. Nations issued the attached Decision inPPENDIXthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the General NOTICE To EMPLOYEESCounsel filed a brief in support of the Administra- POSTED BY ORDER OF THEtive Law Judge's Decision. NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the An Agency of the United States GovernmentNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au- WE WILL NOT refuse to rehire or otherwisethority in this proceeding to a three-member panel. discriminate against our employees in regardThe Board has considered the record and the at- t hiring or tenure of employment or any termtached Decision in light of the exceptions and or condition of employment because theybriefs and has decided to affirm the rulings, find- engage in concerted activities protected byings,' and conclusions of the Administrative Law Section 7 of the National Labor Relations Act.Judge and to adopt his recommended Order, as WE WILL NOT blacklist our employees or inmodified herein.' any like or related manner interfere with, re-ORDER strain, or coerce employees in the exercise ofPursuant to<** Section 1 ) of the NaTional Labor theirrights to engage in or refrain from engag-Pursuant to Section 10(c) of the National Labor ing in any or all of the activities specified inRelations Act, as amended, the National Labor Re- Section 7 of the Act.lations Board adopts as its Order the recommendedS E WILL offer Malachy Grange immediateOrder of the Administrative Law Judge, as modi-employment in any nursing position for whichfied below, and hereby orders that the Respondent, employment in any ursing position fo whichvMount Desert Island Hospital, Bar Harbor, Maine, h i q w igo t andice ges heits officers, agents, successors, and assigns, shall s a o r disriviegedtake the action set forth in the said recommended would have enjoyed had we not discriminatedOrder, as so modified: against him, dismissing, if necessary to make a1. Substitute the following for paragraph 2(a): position available for him, any employee hired"(a) Offer Malachy Grange immediate employ- toaposition hewouldhaveheldbutforsuchment in any nursing position for which he is quali- discrimination. In the event no such vacancyfied without prejudice to whatever seniority and presentlyexistsandno onehasbeenhiredforother rights and privileges he would have enjoyed suchaposition sincesuchdiscrimination, WEhad it not discriminated against him, dismissing, if WILLestablishapreferential hiring list headednecessary to make a position available for him, any byGrange. IfsuchaPreferential hiring list isemployee hired to a position he would have held established, WE WILL offer Grange employ-ment immediately upon the development of a'In affirming the Administrative Law Judge's finding that Malachy vacancy for which Grange qualifies.Grange's letter to the Bar Harbor Times constituted concerted activity, WE WILL make Malachy Grange whole forwe note that prior to sending the letter, which included complaints about any loss of earnings he may have Suffered as aemployee wage levels and working conditions, Grange engaged in discus-sions with fellow employees regarding alleged deficiencies in pay, bene- result Of Our refusal to reemploy him, with in-fits, and working conditions at Respondent's facility. terest.I The Administrative Law Judge recommended that Respondent be or-dered to employ Grange in any nursing position for which he qualifies,or the first available position. We find, however, that the appropriate MOUNT DESERT ISLAND HOSPITALremedy is to require Respondent to offer immediate employment toGrange and, if necessary, to dismiss any employee hired since the dis- DECISIONcrimination against him into a position for which Grange qualifies. Wehave therefore, in accordance with this finding, modified the recommend-ed Order and substituted a new notice. STATEMENT OF THE CASEMember Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation. 250 WALLACE H. NATIONS, Administrative Law Judge:NLRB 146(1980). Upon a charge brought in Case 1-CA-16082 on May 16,259 NLRB No. 80MOUNT DESERT ISLAND HOSPITAL 589Mount Desert Island Hospital and Malachy Grange,. but for such discrimination. In the event no suchCases 1-CA-16082 and 1-CA-17599 vacancy presently exists and no one has been hiredDecember 8, 1981lforsuch aposition since such discrimination, estab-lish a preferential hiring list headed by Grange. IfDECISION AND ORDER such a preferential hiring list is established, offerGrange employment immediately upon the devel-BY MEMBERS FANNING, JENKINS, AND opment of a vacancy for which Grange qualifies."ZIMMERMAN 2. Substitute the attached notice for that of theOn June 29, 1981, Administrative Law Judge Administrative Law Judge.Wallace H. Nations issued the attached Decision inPPENDIXthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the General NOTICE To EMPLOYEESCounsel filed a brief in support of the Administra- POSTED BY ORDER OF THEtive Law Judge's Decision. NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the An Agency of the United States GovernmentNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au- WE WILL NOT refuse to rehire or otherwisethority in this proceeding to a three-member panel. discriminate against our employees in regardThe Board has considered the record and the at- t hiring or tenure of employment or any termtached Decision in light of the exceptions and or condition of employment because theybriefs and has decided to affirm the rulings, find- engage in concerted activities protected byings,' and conclusions of the Administrative Law Section 7 of the National Labor Relations Act.Judge and to adopt his recommended Order, as WE WILL NOT blacklist our employees or inmodified herein.' any like or related manner interfere with, re-ORDER strain, or coerce employees in the exercise ofPursuant to<** Section 1 ) of the NaTional Labor theirrights to engage in or refrain from engag-Pursuant to Section 10(c) of the National Labor ing in any or all of the activities specified inRelations Act, as amended, the National Labor Re- Section 7 of the Act.lations Board adopts as its Order the recommendedS E WILL offer Malachy Grange immediateOrder of the Administrative Law Judge, as modi-employment in any nursing position for whichfied below, and hereby orders that the Respondent, employment in any ursing position fo whichvMount Desert Island Hospital, Bar Harbor, Maine, h i q w igo t andice ges heits officers, agents, successors, and assigns, shall s a o r disriviegedtake the action set forth in the said recommended would have enjoyed had we not discriminatedOrder, as so modified: against him, dismissing, if necessary to make a1. Substitute the following for paragraph 2(a): position available for him, any employee hired"(a) Offer Malachy Grange immediate employ- toaposition hewouldhaveheldbutforsuchment in any nursing position for which he is quali- discrimination. In the event no such vacancyfied without prejudice to whatever seniority and presentlyexistsandno onehasbeenhiredforother rights and privileges he would have enjoyed suchaposition sincesuchdiscrimination, WEhad it not discriminated against him, dismissing, if WILLestablishapreferential hiring list headednecessary to make a position available for him, any byGrange. IfsuchaPreferential hiring list isemployee hired to a position he would have held established, WE WILL offer Grange employ-ment immediately upon the development of a'In affirming the Administrative Law Judge's finding that Malachy vacancy for which Grange qualifies.Grange's letter to the Bar Harbor Times constituted concerted activity, WE WILL make Malachy Grange whole forwe note that prior to sending the letter, which included complaints about any loss of earnings he may have Suffered as aemployee wage levels and working conditions, Grange engaged in discus-sions with fellow employees regarding alleged deficiencies in pay, bene- result Of Our refusal to reemploy him, with in-fits, and working conditions at Respondent's facility. terest.I The Administrative Law Judge recommended that Respondent be or-dered to employ Grange in any nursing position for which he qualifies,or the first available position. We find, however, that the appropriate MOUNT DESERT ISLAND HOSPITALremedy is to require Respondent to offer immediate employment toGrange and, if necessary, to dismiss any employee hired since the dis- DECISIONcrimination against him into a position for which Grange qualifies. Wehave therefore, in accordance with this finding, modified the recommend-ed Order and substituted a new notice. STATEMENT OF THE CASEMember Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation. 250 WALLACE H. NATIONS, Administrative Law Judge:NLRB 146(1980). Upon a charge brought in Case 1-CA-16082 on May 16,259 NLRB No. 80 590 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, and a charge brought in Case 1-CA-17599 on June at the hospital, employee wage levels, and the level of30, 1980, complaints were issued on June 21, 1979, and patient care given by the hospital. The exact text of thisAugust 18, 1980. The order and complaint of August 18, letter is appended to this decision as "Appendix B [omit-1980, consolidated the two cases and alleges that on ted from publication]."three occasions in 1979 and 1980, Mount Desert Island On July 6, 1978, Grange invited Don Snyder, theHospital (Respondent) refused to rehire Malachy editor of the Bar Harbor Times, to attend a staff meetingGrange, and on one occasion in 1979, attempted to cause at Respondent's hospital, for the purpose of verifyinganother employer to refuse to hire Grange, for the from the staff employees the working conditions thatreason that Grange had engaged in protected concerted were referred to in Grange's published letter. At the staffactivities for the purposes of collective bargaining or meeting, which was attended by approximately 30 staffother mutual aid or protection and for the reason that he employees, the employees stated their complaints for thefiled charges under the Act, and by its actions, Respond- benefit of the newspaper. The complaints related to lowent has violated Section 8(a)(l) and (4) of the Act. Re- pay and benefits, lack of security, inadequate staffing,spondent's answer and motion to dismiss denies these al- and patient care. On July 6, 1978, at Respondent's park-legations. A hearing was held on March 17 and 18, 1981, ing lot, Grange met Respondent's administrator, Charlesat Bar Harbor, Maine. Briefs were received from both Lotreck, and introduced himself to Lotreck by stating,General Counsel and Respondent on or about April 29, "Mr. Lotreck, I am Mal Grange. Did you read my letter1981.' and what did you think about it?" Lotreck did not reply.Upon the entire record in this case and from my obser- On July 13, 1978, letters in response to Grange's letter,vation of the witnesses and their demeanor, I make the that appeared in the prior edition of the newspaper, werefollowing: published in the Bar Harbor Times, and generally sup-FINDINGS AND CONCLUSIONS ported Grange's criticism of the working conditions atthe hospital. On July 20, 1978, additional followup lettersI. THE BUSINESS OF RESPONDENT in support of Grange's criticism of Respondent's workingconditions were published in the local newspaper. On orRespondent is a hospital providing medical services to about July 20, 1978, Grange was responsible for circulat-the general public at its facilities in Bar Harbor, Maine. ing a petition among his coworkers requesting the com-Respondent has annual gross revenues in excess of munity and board of trustees of the hospital to investi-$250,000 and annually purchases goods and supplies gate the working conditions at the hospital and bringvalued in excess of $50,000 per year from points outside about needed changes. Approximately 105 staff employ-the State of Maine. I find that Respondent is an employ- ees signed the petition, including Supervisors Len Sweet,er within the meaning of the Act and that it will effectu- orma Spurling, and Paula Knutsen. Grange gave aate the policies of the Act to assert jurisdiction in this copy of the petition to the Bar Harbor Times and an-case. other copy was placed in Assistant Administrator Paul1. THE ALLEGED UNFAIR LABOR PRACTICES O'Neill's box at Respondent's hospital with an attachednote from Grange requesting him to pass the copy of theA. The Alleged Refusal To Rehire Grange During petition to Respondent's board of trustees. The petition,1979 and 1980 with an editorial, and additional followup letters wereprinted in the Bar Harbor Times on July 28, 1978.1. Background and facts During August 1978, at Grange's request, a staff meet-Respondent is a health care institution located in Bar ing was held at Respondent's hospital, which was attend-Harbor, Maine, and is licensed for 66 acute patient care ed by the Bar Harbor Times' editor and by Christopherbeds. In September 1977, Grange was hired by Respond- Spruce of the Bangor Daily News. Director of Nursingent as a licensed practical nurse (LPN). Commencing Dunne, upon being informed that two newspaper report-around May 1978, Grange engaged in discussions with ers wanted to attend the staff meeting, immediatelyother staff members pertaining to low pay, poor benefits, checked for approval from Lotreck. Lotreck denied ap-job security, and no seniority system, as part of the proval. Dunne stated that her concern was that no oneworking conditions at Respondent's hospital. Grange, from management should stay at the staff meeting. Lo-thereafter, complained about Respondent's working con- treck agreed and stated, "You know a lot of people onditions such as staff shortages, by bringing it to the atten- the board question why Mal Grange has been seen intion of Director of Nursing Louise Dunne, and Assistant your office prior to this meeting."Director of Nursing Margaret Sprott. Grange also sub- In December 1978, Grange voluntarily left the employmitted signed written complaints about working condi- of Respondent to prepare for his state board examina-tions and placed them in the hospital's suggestion box. tions to become a registered nurse. Grange took the ex-Upon receiving no response to these complaints from aminations in February 1977 and was notified that hethe hospital's administration, Grange sent a letter to the was successful in passing the examinations as of Marcheditor of the Bar Harbor Times on or about July 3, 1978, 1979. During February 1979, Grange phoned Respond-and it was printed in the newspaper on July 6, 1978. In ent's Director of Nursing Dunne and inquired aboutgeneral, the letter complained about working conditions summer employment as a registered nurse at Respond-ent's hospital. Dunne responded that she had a nursingCertain errors in the transcript are hereby noted and corrected. shortage on the night shift and offered Grange a position590 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, and a charge brought in Case 1-CA-17599 on June at the hospital, employee wage levels, and the level of30, 1980, complaints were issued on June 21, 1979, and patient care given by the hospital. The exact text of thisAugust 18, 1980. The order and complaint of August 18, letter is appended to this decision as "Appendix B [omit-1980, consolidated the two cases and alleges that on ted from publication]."three occasions in 1979 and 1980, Mount Desert Island On July 6, 1978, Grange invited Don Snyder, theHospital (Respondent) refused to rehire Malachy editor of the Bar Harbor Times, to attend a staff meetingGrange, and on one occasion in 1979, attempted to cause at Respondent's hospital, for the purpose of verifyinganother employer to refuse to hire Grange, for the from the staff employees the working conditions thatreason that Grange had engaged in protected concerted were referred to in Grange's published letter. At the staffactivities for the purposes of collective bargaining or meeting, which was attended by approximately 30 staffother mutual aid or protection and for the reason that he employees, the employees stated their complaints for thefiled charges under the Act, and by its actions, Respond- benefit of the newspaper. The complaints related to lowent has violated Section 8(a)(l) and (4) of the Act. Re- pay and benefits, lack of security, inadequate staffing,spondent's answer and motion to dismiss denies these al- and patient care. On July 6, 1978, at Respondent's park-legations. A hearing was held on March 17 and 18, 1981, ing lot, Grange met Respondent's administrator, Charlesat Bar Harbor, Maine. Briefs were received from both Lotreck, and introduced himself to Lotreck by stating,General Counsel and Respondent on or about April 29, "Mr. Lotreck, I am Mal Grange. Did you read my letter1981.' and what did you think about it?" Lotreck did not reply.Upon the entire record in this case and from my obser- On July 13, 1978, letters in response to Grange's letter,vation of the witnesses and their demeanor, I make the that appeared in the prior edition of the newspaper, werefollowing: published in the Bar Harbor Times, and generally sup-FINDINGS AND CONCLUSIONS ported Grange's criticism of the working conditions atthe hospital. On July 20, 1978, additional followup lettersI. THE BUSINESS OF RESPONDENT in support of Grange's criticism of Respondent's workingconditions were published in the local newspaper. On orRespondent is a hospital providing medical services to about July 20, 1978, Grange was responsible for circulat-the general public at its facilities in Bar Harbor, Maine. ing a petition among his coworkers requesting the com-Respondent has annual gross revenues in excess of munity and board of trustees of the hospital to investi-$250,000 and annually purchases goods and supplies gate the working conditions at the hospital and bringvalued in excess of $50,000 per year from points outside about needed changes. Approximately 105 staff employ-the State of Maine. I find that Respondent is an employ- ees signed the petition, including Supervisors Len Sweet,er within the meaning of the Act and that it will effectu- oraa Spurling. and Paula Knutsen. Grange gave aate the policies of the Act to assert jurisdiction in this copy of the petition to the Bar Harbor Times and an-case.other copy was placed in Assistant Administrator PaulI]. THE ALLEGED UNFAIR LABOR PRACTICES O'Neill's boxatRespondent's hospital with an attachednote from Grange requesting him to pass the copy of theA. The Alleged Refusal To Rehire Grange During petition to Respondent's board of trustees. The petition,1979 and 1980 with an editorial, and additional followup letters wereprinted in the Bar Harbor Times on July 28, 1978.1. Background and facts During August 1978, at Grange's request, a staff meet-Respondent is a health care institution located in Bar ing was held at Respondent's hospital, which was attend-Harbor, Maine, and is licensed for 66 acute patient care edby theBarHarborTimes' editor and by Christopherbeds. In September 1977, Grange was hired by Respond- Spruce ofthe Bangor Daily News. Director of Nursingent as a licensed practical nurse (LPN). Commencing Dunne, upon being informed that two newspaper report-around May 1978, Grange engaged in discussions with erswantedtoattend thestaffmeeting, immediatelyother staff members pertaining to low pay, poor benefits, checked for approval from Lotreck. Lotreck denied ap-job security, and no seniority system, as part of the proval. Dunnestatedthatherconcern was that no oneworking conditions at Respondent's hospital. Grange, frommanagement should stay at the staff meeting. Lo-thereafter, complained about Respondent's working con- treckagreed and stated, "You know a lot of people onditions such as staff shortages, by bringing it to the atten- the board question why Mal Grange has been seen intion of Director of Nursing Louise Dunne, and Assistant your officeprior tothismeeting."Director of Nursing Margaret Sprott. Grange also sub- In December 1978, Grange voluntarily left the employmitted signed written complaints about working condi- of Respondent to prepare for his state board examina-tions and placed them in the hospital's suggestion box. tions to become a registered nurse. Grange took the ex-Upon receiving no response to these complaints from aminations in February 1977 and was notified that hethe hospital's administration, Grange sent a letter to the was successful in passing the examinations as of Marcheditor of the Bar Harbor Times on or about July 3, 1978, 1979. During February 1979, Grange phoned Respond-and it was printed in the newspaper on July 6, 1978. In ent's Director of Nursing Dunne and inquired aboutgeneral, the letter complained about working conditions summer employment as a registered nurse at Respond-ent's hospital. Dunne responded that she had a nursing' Certain errors in the transcript are hereby noted and corrected. shortage On the night shift and offered Grange a position590 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, and a charge brought in Case 1-CA-17599 on June at the hospital, employee wage levels, and the level of30, 1980, complaints were issued on June 21, 1979, and patient care given by the hospital. The exact text of thisAugust 18, 1980. The order and complaint of August 18, letter is appended to this decision as "Appendix B [omit-1980, consolidated the two cases and alleges that on ted from publication]."three occasions in 1979 and 1980, Mount Desert Island On July 6, 1978, Grange invited Don Snyder, theHospital (Respondent) refused to rehire Malachy editor of the Bar Harbor Times, to attend a staff meetingGrange, and on one occasion in 1979, attempted to cause at Respondent's hospital, for the purpose of verifyinganother employer to refuse to hire Grange, for the from the staff employees the working conditions thatreason that Grange had engaged in protected concerted were referred to in Grange's published letter. At the staffactivities for the purposes of collective bargaining or meeting, which was attended by approximately 30 staffother mutual aid or protection and for the reason that he employees, the employees stated their complaints for thefiled charges under the Act, and by its actions, Respond- benefit of the newspaper. The complaints related to lowent has violated Section 8(a)(l) and (4) of the Act. Re- pay and benefits, lack of security, inadequate staffing,spondent's answer and motion to dismiss denies these al- and patient care. On July 6, 1978, at Respondent's park-legations. A hearing was held on March 17 and 18, 1981, ing lot, Grange met Respondent's administrator, Charlesat Bar Harbor, Maine. Briefs were received from both Lotreck, and introduced himself to Lotreck by stating,General Counsel and Respondent on or about April 29, "Mr. Lotreck, I am Mal Grange. Did you read my letter1981.' and what did you think about it?" Lotreck did not reply.Upon the entire record in this case and from my obser- On July 13, 1978, letters in response to Grange's letter,vation of the witnesses and their demeanor, I make the that appeared in the prior edition of the newspaper, werefollowing: published in the Bar Harbor Times, and generally sup-FINDINGS AND CONCLUSIONS ported Grange's criticism of the working conditions atthe hospital. On July 20, 1978, additional followup lettersI. THE BUSINESS OF RESPONDENT in support of Grange's criticism of Respondent's workingconditions were published in the local newspaper. On orRespondent is a hospital providing medical services to about July 20, 1978, Grange was responsible for circulat-the general public at its facilities in Bar Harbor, Maine. ing a petition among his coworkers requesting the com-Respondent has annual gross revenues in excess of munity and board of trustees of the hospital to investi-$250,000 and annually purchases goods and supplies gate the working conditions at the hospital and bringvalued in excess of $50,000 per year from points outside about needed changes. Approximately 105 staff employ-the State of Maine. I find that Respondent is an employ- ees signed the petition, including Supervisors Len Sweet,er within the meaning of the Act and that it will effectu- oraa Spurling. and Paula Knutsen. Grange gave aate the policies of the Act to assert jurisdiction in this copy of the petition to the Bar Harbor Times and an-case.other copy was placed in Assistant Administrator PaulI]. THE ALLEGED UNFAIR LABOR PRACTICES O'Neill's boxatRespondent's hospital with an attachednote from Grange requesting him to pass the copy of theA. The Alleged Refusal To Rehire Grange During petition to Respondent's board of trustees. The petition,1979 and 1980 with an editorial, and additional followup letters wereprinted in the Bar Harbor Times on July 28, 1978.1. Background and facts During August 1978, at Grange's request, a staff meet-Respondent is a health care institution located in Bar ing was held at Respondent's hospital, which was attend-Harbor, Maine, and is licensed for 66 acute patient care edby theBarHarborTimes' editor and by Christopherbeds. In September 1977, Grange was hired by Respond- Spruce ofthe Bangor Daily News. Director of Nursingent as a licensed practical nurse (LPN). Commencing Dunne, upon being informed that two newspaper report-around May 1978, Grange engaged in discussions with erswantedtoattend thestaffmeeting, immediatelyother staff members pertaining to low pay, poor benefits, checked for approval from Lotreck. Lotreck denied ap-job security, and no seniority system, as part of the proval. Dunnestatedthatherconcern was that no oneworking conditions at Respondent's hospital. Grange, frommanagement should stay at the staff meeting. Lo-thereafter, complained about Respondent's working con- treckagreed and stated, "You know a lot of people onditions such as staff shortages, by bringing it to the atten- the board question why Mal Grange has been seen intion of Director of Nursing Louise Dunne, and Assistant your officeprior tothismeeting."Director of Nursing Margaret Sprott. Grange also sub- In December 1978, Grange voluntarily left the employmitted signed written complaints about working condi- of Respondent to prepare for his state board examina-tions and placed them in the hospital's suggestion box. tions to become a registered nurse. Grange took the ex-Upon receiving no response to these complaints from aminations in February 1977 and was notified that hethe hospital's administration, Grange sent a letter to the was successful in passing the examinations as of Marcheditor of the Bar Harbor Times on or about July 3, 1978, 1979. During February 1979, Grange phoned Respond-and it was printed in the newspaper on July 6, 1978. In ent's Director of Nursing Dunne and inquired aboutgeneral, the letter complained about working conditions summer employment as a registered nurse at Respond-ent's hospital. Dunne responded that she had a nursing' Certain errors in the transcript are hereby noted and corrected. shortage On the night shift and offered Grange a position590 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, and a charge brought in Case 1-CA-17599 on June at the hospital, employee wage levels, and the level of30, 1980, complaints were issued on June 21, 1979, and patient care given by the hospital. The exact text of thisAugust 18, 1980. The order and complaint of August 18, letter is appended to this decision as "Appendix B [omit-1980, consolidated the two cases and alleges that on ted from publication]."three occasions in 1979 and 1980, Mount Desert Island On July 6, 1978, Grange invited Don Snyder, theHospital (Respondent) refused to rehire Malachy editor of the Bar Harbor Times, to attend a staff meetingGrange, and on one occasion in 1979, attempted to cause at Respondent's hospital, for the purpose of verifyinganother employer to refuse to hire Grange, for the from the staff employees the working conditions thatreason that Grange had engaged in protected concerted were referred to in Grange's published letter. At the staffactivities for the purposes of collective bargaining or meeting, which was attended by approximately 30 staffother mutual aid or protection and for the reason that he employees, the employees stated their complaints for thefiled charges under the Act, and by its actions, Respond- benefit of the newspaper. The complaints related to lowent has violated Section 8(a)(l) and (4) of the Act. Re- pay and benefits, lack of security, inadequate staffing,spondent's answer and motion to dismiss denies these al- and patient care. On July 6, 1978, at Respondent's park-legations. A hearing was held on March 17 and 18, 1981, ing lot, Grange met Respondent's administrator, Charlesat Bar Harbor, Maine. Briefs were received from both Lotreck, and introduced himself to Lotreck by stating,General Counsel and Respondent on or about April 29, "Mr. Lotreck, I am Mal Grange. Did you read my letter1981.' and what did you think about it?" Lotreck did not reply.Upon the entire record in this case and from my obser- On July 13, 1978, letters in response to Grange's letter,vation of the witnesses and their demeanor, I make the that appeared in the prior edition of the newspaper, werefollowing: published in the Bar Harbor Times, and generally sup-FINDINGS AND CONCLUSIONS ported Grange's criticism of the working conditions atthe hospital. On July 20, 1978, additional followup lettersI. THE BUSINESS OF RESPONDENT in support of Grange's criticism of Respondent's workingconditions were published in the local newspaper. On orRespondent is a hospital providing medical services to about July 20, 1978, Grange was responsible for circulat-the general public at its facilities in Bar Harbor, Maine. ing a petition among his coworkers requesting the com-Respondent has annual gross revenues in excess of munity and board of trustees of the hospital to investi-$250,000 and annually purchases goods and supplies gate the working conditions at the hospital and bringvalued in excess of $50,000 per year from points outside about needed changes. Approximately 105 staff employ-the State of Maine. I find that Respondent is an employ- ees signed the petition, including Supervisors Len Sweet,er within the meaning of the Act and that it will effectu-Norma Spurling. and Paula Knutsen. Grange gave aate the policies of the Act to assert jurisdiction in this copy of the petition to the Bar Harbor Times and an-case.other copy was placed in Assistant Administrator PaulI]. THE ALLEGED UNFAIR LABOR PRACTICES O'Neill's boxatRespondent's hospital with an attachednote from Grange requesting him to pass the copy of theA. The Alleged Refusal To Rehire Grange During petition to Respondent's board of trustees. The petition,1979 and 1980 with an editorial, and additional followup letters wereprinted in the Bar Harbor Times on July 28, 1978.1. Background and facts During August 1978, at Grange's request, a staff meet-Respondent is a health care institution located in Bar ing was held at Respondent's hospital, which was attend-Harbor, Maine, and is licensed for 66 acute patient care edby theBarHarborTimes' editor and by Christopherbeds. In September 1977, Grange was hired by Respond- Spruce ofthe Bangor Daily News. Director of Nursingent as a licensed practical nurse (LPN). Commencing Dunne, upon being informed that two newspaper report-around May 1978, Grange engaged in discussions with erswanted to attend the staff meeting, immediatelyother staff members pertaining to low pay, poor benefits, checked for approval from Lotreck. Lotreck denied ap-job security, and no seniority system, as part of the proval. Dunnestatedthatherconcern was that no oneworking conditions at Respondent's hospital. Grange, frommanagement should stay at the staff meeting. Lo-thereafter, complained about Respondent's working con- treckagreed and stated, "You know a lot of people onditions such as staff shortages, by bringing it to the atten- the board question why Mal Grange has been seen intion of Director of Nursing Louise Dunne, and Assistant your officeprior tothismeeting."Director of Nursing Margaret Sprott. Grange also sub- In December 1978, Grange voluntarily left the employmitted signed written complaints about working condi- of Respondent to prepare for his state board examina-tions and placed them in the hospital's suggestion box. tions to become a registered nurse. Grange took the ex-Upon receiving no response to these complaints from aminations in February 1977 and was notified that hethe hospital's administration, Grange sent a letter to the was successful in passing the examinations as of Marcheditor of the Bar Harbor Times on or about July 3, 1978, 1979. During February 1979, Grange phoned Respond-and it was printed in the newspaper on July 6, 1978. In ent's Director of Nursing Dunne and inquired aboutgeneral, the letter complained about working conditions summer employment as a registered nurse at Respond-ent's hospital. Dunne responded that she had a nursing' Certain errors in the transcript are hereby noted and corrected. shortage On the night shift and offered Grange a position MOUNT DESERT ISLAND HOSPITAL 591immediately as a graduate nurse on the night shift begin- thing could be done about it and Dunne replied in thening in February 1979. Grange declined the offer of im- negative.mediate appointment because his plans were indefinite. The final approval of all hiring at Respondent's hospi-In a letter dated March 13, 1979, from Grange to tal must be by the hospital's administrator, Lotreck. AsDunne, Grange requested an application and considera- noted in the Hospital's Personnel Policy Manual:tion for employment. On or about March 27, 1979,Dunne received a phone call from Grange inquiring Applicants will be given a preliminary interview byabout prospective summer employment with Respondent. their prospective department head to ascertain theirThe discussion related to possible nursing positions avail- ability to meet the job requirements. Final approvalable and Dunne informed Grange that there were nurs- of the administrator is required prior to hiring newing positions available and specifically mentioned the personnel.emergency room position on the 3 to II p.m. shift.uemergency room position on the 3 to oi p.m. shift. This policy was in effect at all times relevant to theseDunne indicated that she would consider Grange hiredpending submission by him of an application. Dunne proceedigs.complied with Grange's request by sending him an appli- On April 18, 1979, Dunne informed Lotreck that shece's rquest by sending him an appli- had contacted Grange and carried out Lotreck's instruc-cation on the following Monday, April 2, 1979. Prior to had contacted Grange and cared out Lotreck's nstruc-Dunne leaving on vacation from March 31, 1979, tions, but that Grange was upset over Lotreck's decisionthrough April 15, 1979, she informed her assistant, Mar- not to hlre him and that Grange might take legl tactiongaret Sprott, that she had a telephone conversation with pr18 97 a te as iss t to_Grange and discussed the opening position in the emer- the department heads at the hospital requiring that all ap-Grange and discussed the opening position in the emer-plicants for employment go through the personnel de-gency room and that as far as she was concerned, Sprott partnts for employme nt go through the p ersonnel decould°~ hire.-,~ Grange.partment before any final decision is made to hire suchcomuld himreu G~range.~ applicant. On or about May 2, 1979, Lotreck instructedOn or about April 3, 1979, Grange phoned Respond- Respondent's assistant administrator, Paul O'Neill, toent's hospital and spoke to Sprott. Grange mentioned contact the administrator of Sonagee Estates and informthat he had spoken to Dunne the previous week andthat he had spoken to Dunne the previous week and him that it would be in the best interest of Sonagee if heknew that she was now on vacation, but that he had id not hire Grange. This action is discussed at a laterfilled out an application and would like to apply for the point in this decision.emergency room, 3 to 11 p.m. shift for the summer of In September 1979, range went back to Portland,1979. Sprott replied that she considered Grange hired Oregon, which he considered his second home. Onand inquired as to when he could report. Grange re- March 4, 1980, Grange applied by mail as a registeredsponded that he was not sure of the exact date but that it nurse at Respondent's hospital in emergency room orwould be sometime in June. Sprott requested that he med./surg., and indicated a willingness as to flexibility innotify them of the exact date he would report. Follow- work and hours for summer employment. Respondent'sing this telephone conversation, Sprott discussed with new director of nursing, Dorothy Osborne, responded instaffing secreatry Eileen Holmes putting Grange on the a letter dated April 6, 1980, informing that Respondentschedule for the 3 to 11 p.m. shift in the emergency did not need any summer nurses, nor did it anticipate theroom and decided to wait until Grange let them know need for any nurses, but that it would keep Grange's ap-the exact date he would start. On April 4, 1979, Grange plication on file. Immediately prior to sending this re-gave his completed application form to Mary Rewa, a sponse to range's inquiry, Osboe had spoken to Lo-nurse at Respondent's hospital, who delivered it to the treck. Although Lotreck nver told Osborne not to hirenursing office. Grange at this point, Osborne concluded on her ownOn or about April 17, 1979, Sprott informed Dunne that Lotreck would probably not give final approval tothat she had hired Grange and that he would be inform- the hiring of Grange while other qualified candidatesing them of when he could report to work. On April 17, were available. Because of a prior commitment made at1979, Dunne informed Lotreck that Sprott had hired the end of the prior summer's employment, the hospitalGrange while she was on vacation. Lotreck became did hire one LPN, Elizabeth Muckel, as a summer em-upset and replied that he did not see how Sprott could ployee. The hospital prefers to hire non-RN's to assist inhave ever done such a thing with all the trouble Grange the summer. Statistics introduced by Respondent indicat-had caused the hospital the previous summer.2Lotreck ed that a greater percentage of Respondent's nursingthen instructed Dunne to get in touch with Grange im- care is delivered by registered nurses in institutions ofmediately to tell him there would be no position availa- similar size. The percentage of nursing care delivered byble for him at Respondent's hospital. Dunne phoned LPN's is lower than at other institutions. With the RNGrange on April 17, 1979, and disclosed the contents of staff at a comparatively high level, and an increase in pa-her conversation with Lotreck. Dunne mentioned that it tient census in the summer, the hospital's position is thatwas Lotreck's position that Respondent had more than it is reasonable to respond to the increased demand byenough applicants for nursing positions and did not an- hiring less costly aides and LPN's. There was no evi-ticipate needing Grange. Grange inquired whether any- dence presented to show that the hospital hired addition-al, nonspeciality RN's for regularly scheduled shiftsGrange's letter, attached as "Appendix B [omitted from publication]," during the summer.and the public reaction to the letter noted above led to the hospital's de-cision to terminate its Capital Fund Drive, evidently causing the hospital The hospital used the services of The Traveling Nurseserious financial harm. Corps (TNC), in the winter of 1979-80. TNC is similarMOUNT DESERT ISLAND HOSPITAL 591immediately as a graduate nurse on the night shift begin- thing could be done about it and Dunne replied in thening in February 1979. Grange declined the offer of im- negative.mediate appointment because his plans were indefinite. The final approval of all hiring at Respondent's hospi-In a letter dated March 13, 1979, from Grange to tal must be by the hospital's administrator, Lotreck. AsDunne, Grange requested an application and considera- noted in the Hospital's Personnel Policy Manual:tion for employment. On or about March 27, 1979,Dunne received a phone call from Grange inquiring Applicants will be given a preliminary interview byabout prospective summer employment with Respondent. theirprospective department head to ascertain theirThe discussion related to possible nursing positions avail- ability to meet the job requirements. Final approvalable and Dunne informed Grange that there were nurs- oftheadministrator is required prior to hiring newing positions available and specifically mentioned the personnel.emergency room position on the 3 to 11 p.m. shift. Ti p wa i e a al t r tteDunne indicated that she would consider Grange hiredThis policy was in effect at all times relevant to thesepending submission by him of an application. Dunne On Acomplied with Grange's request by sending him an appli- Oncotce 18Ga1979g Dunnenfoani dLotreckthatshecation on the following Monday, April 2, 1979. Prior to thadcontacted Grange and uarsed out Lotreck's dnstruciDunne leaving on vacation from March 31, 1979, tions, but that Grange was upset over Lotreck's decisionthrough April 15, 1979, she informed her assistant, Mar- nottohlrehlmandthatOrange migh takelea cttan.throgh pri 15 199, he nfomedherassstat, ar- On April 18, 1979, a directive was issued by Lotreck togaret Sprott, that she had a telephone conversation with the d r n s athehospital reqr toGrange and discussed the opening position in the emer- p epants at thouphta h person e de-gency room and that as far as she was concerned. Sprott pant for anymfnt go is the pere suc° ',..-, * ~~~~~~~~~~partment before any final decision is made to hire suchcould hire Grange. applicant. On or about May 2, 1979, Lotreck instructedOn or about April 3, 1979, Grange phoned Respond- Respondent's assistant administrator, Paul O'Neill, toent's hospital and spoke to Sprott. Grange mentioned contact the administrator of Sonagee Estates and informthat he had spoken to Dunne the previous week and him that it would be in the best interest of Sonagee if heknew that she was now on vacation, but that he had did not hire Grange. This action is discussed at a laterriled out an application and would like to apply for the point in this decision.emergency room, 3 to 11 p.m. shift for the summer of In September 1979, Grange went back to Portland,1979. Sprott replied that she considered Grange hired Oregon, which he considered his second home. Onand inquired as to when he could report. Grange re- March 4, 1980, Grange applied by mail as a registeredsponded that he was not sure of the exact date but that it nurse at Respondent's hospital in emergency room orwould be sometime in June. Sprott requested that he med./surg., and indicated a willingness as to flexibility innotify them of the exact date he would report. Follow- work and hours for summer employment. Respondent'sing this telephone conversation, Sprott discussed with new director of nursing, Dorothy Osborne, responded instaffing secreatry Eileen Holmes putting Grange on the a letter dated April 6, 1980, informing that Respondentschedule for the 3 to 11 p.m. shift in the emergency did not need any summer nurses, nor did it anticipate theroom and decided to wait until Grange let them know need for any nurses, but that it would keep Grange's ap-the exact date he would start. On April 4, 1979, Grange plication on file. Immediately prior to sending this re-gave his completed application form to Mary Rewa, a sponse to Grange's inquiry, Osborne had spoken to Lo-nurse at Respondent's hospital, who delivered it to the treck. Although Lotreck never told Osborne not to hirenursing office. Grange at this point, Osborne concluded on her ownOn or about April 17, 1979, Sprott informed Dunne that Lotreck would probably not give final approval tothat she had hired Grange and that he would be inform- the hiring of Grange while other qualified candidatesing them of when he could report to work. On April 17, were available. Because of a prior commitment made at1979, Dunne informed Lotreck that Sprott had hired the end of the prior summer's employment, the hospitalGrange while she was on vacation. Lotreck became did hire one LPN, Elizabeth Muckel, as a summer em-upset and replied that he did not see how Sprott could ployee. The hospital prefers to hire non-RN's to assist inhave ever done such a thing with all the trouble Grange the summer. Statistics introduced by Respondent indicat-had caused the hospital the previous summer.2Lotreck ed that a greater percentage of Respondent's nursingthen instructed Dunne to get in touch with Grange im- care is delivered by registered nurses in institutions ofmediately to tell him there would be no position availa- similar size. The percentage of nursing care delivered byble for him at Respondent's hospital. Dunne phoned LPN's is lower than at other institutions. With the RNGrange on April 17, 1979, and disclosed the contents of staff at a comparatively high level, and an increase in pa-her conversation with Lotreck. Dunne mentioned that it tient census in the summer, the hospital's position is thatwas Lotreck's position that Respondent had more than it is reasonable to respond to the increased demand byenough applicants for nursing positions and did not an- hiring less costly aides and LPN's. There was no evi-ticipate needing Grange. Grange inquired whether any- dence presented to show that the hospital hired addition-al, nonspeciality RN's for regularly scheduled shifts'Grange's letter, attached as "Appendix B [omitted from publication]," during the Summer.and the public reaction to the letter noted above led to the hospital's de-cision to terminate its Capital Fund Drive, evidently causing the hospital The hospital used the services of The Traveling Nurseserious financial harm. Corps (TNC), in the winter of 1979-80. TNC is similarMOUNT DESERT ISLAND HOSPITAL 591immediately as a graduate nurse on the night shift begin- thing could be done about it and Dunne replied in thening in February 1979. Grange declined the offer of im- negative.mediate appointment because his plans were indefinite. The final approval of all hiring at Respondent's hospi-In a letter dated March 13, 1979, from Grange to tal must be by the hospital's administrator, Lotreck. AsDunne, Grange requested an application and considera- noted in the Hospital's Personnel Policy Manual:tion for employment. On or about March 27, 1979,Dunne received a phone call from Grange inquiring Applicants will be given a preliminary interview byabout prospective summer employment with Respondent. theirprospective department head to ascertain theirThe discussion related to possible nursing positions avail- ability to meet the job requirements. Final approvalable and Dunne informed Grange that there were nurs- oftheadministrator is required prior to hiring newing positions available and specifically mentioned the personnel.emergency room position on the 3 to 11 p.m. shift. Ti p wa i e a al t r tteDunne indicated that she would consider Grange hiredThis policy was in effect at all times relevant to thesepending submission by him of an application. Dunne On Acomplied with Grange's request by sending him an appli- Oncotce 18Ga1979g Dunnenfoani dLotreckthatshecation on the following Monday, April 2, 1979. Prior to thadcontacted Grange and uarsed out Lotreck's dnstruciDunne leaving on vacation from March 31, 1979, tions, but that Grange was upset over Lotreck's decisionthrough April 15, 1979, she informed her assistant, Mar- nottohlrehlmandthatOrange migh takelea cttan.throgh pri 15 199, he nfomedherassstat, ar- On April 18, 1979, a directive was issued by Lotreck togaret Sprott, that she had a telephone conversation with the d r n s athehospital reqr toGrange and discussed the opening position in the emer- p epants at goethouphta h person e de-gency room and that as far as she was concerned. Sprott pant for anymfnt go is the pere suc° ',..-, * ~~~~~~~~~~partment before any final decision is made to hire suchcould hire Grange. applicant. On or about May 2, 1979, Lotreck instructedOn or about April 3, 1979, Grange phoned Respond- Respondent's assistant administrator, Paul O'Neill, toent's hospital and spoke to Sprott. Grange mentioned contact the administrator of Sonagee Estates and informthat he had spoken to Dunne the previous week and him that it would be in the best interest of Sonagee if heknew that she was now on vacation, but that he had did not hire Grange. This action is discussed at a laterriled out an application and would like to apply for the point in this decision.emergency room, 3 to 11 p.m. shift for the summer of In September 1979, Grange went back to Portland,1979. Sprott replied that she considered Grange hired Oregon, which he considered his second home. Onand inquired as to when he could report. Grange re- March 4, 1980, Grange applied by mail as a registeredsponded that he was not sure of the exact date but that it nurse at Respondent's hospital in emergency room orwould be sometime in June. Sprott requested that he med./surg., and indicated a willingness as to flexibility innotify them of the exact date he would report. Follow- work and hours for summer employment. Respondent'sing this telephone conversation, Sprott discussed with new director of nursing, Dorothy Osborne, responded instaffing secreatry Eileen Holmes putting Grange on the a letter dated April 6, 1980, informing that Respondentschedule for the 3 to 11 p.m. shift in the emergency did not need any summer nurses, nor did it anticipate theroom and decided to wait until Grange let them know need for any nurses, but that it would keep Grange's ap-the exact date he would start. On April 4, 1979, Grange plication on file. Immediately prior to sending this re-gave his completed application form to Mary Rewa, a sponse to Grange's inquiry, Osborne had spoken to Lo-nurse at Respondent's hospital, who delivered it to the treck. Although Lotreck never told Osborne not to hirenursing office. Grange at this point, Osborne concluded on her ownOn or about April 17, 1979, Sprott informed Dunne that Lotreck would probably not give final approval tothat she had hired Grange and that he would be inform- the hiring of Grange while other qualified candidatesing them of when he could report to work. On April 17, were available. Because of a prior commitment made at1979, Dunne informed Lotreck that Sprott had hired the end of the prior summer's employment, the hospitalGrange while she was on vacation. Lotreck became did hire one LPN, Elizabeth Muckel, as a summer em-upset and replied that he did not see how Sprott could ployee. The hospital prefers to hire non-RN's to assist inhave ever done such a thing with all the trouble Grange the summer. Statistics introduced by Respondent indicat-had caused the hospital the previous summer.2Lotreck ed that a greater percentage of Respondent's nursingthen instructed Dunne to get in touch with Grange im- care is delivered by registered nurses in institutions ofmediately to tell him there would be no position availa- similar size. The percentage of nursing care delivered byble for him at Respondent's hospital. Dunne phoned LPN's is lower than at other institutions. With the RNGrange on April 17, 1979, and disclosed the contents of staff at a comparatively high level, and an increase in pa-her conversation with Lotreck. Dunne mentioned that it tient census in the summer, the hospital's position is thatwas Lotreck's position that Respondent had more than it is reasonable to respond to the increased demand byenough applicants for nursing positions and did not an- hiring less costly aides and LPN's. There was no evi-ticipate needing Grange. Grange inquired whether any- dence presented to show that the hospital hired addition-al, nonspeciality RN's for regularly scheduled shifts'Grange's letter, attached as "Appendix B [omitted from publication]," during the Summer.and the public reaction to the letter noted above led to the hospital's de-cision to terminate its Capital Fund Drive, evidently causing the hospital The hospital used the services of The Traveling Nurseserious financial harm. Corps (TNC), in the winter of 1979-80. TNC is similarMOUNT DESERT ISLAND HOSPITAL 591immediately as a graduate nurse on the night shift begin- thing could be done about it and Dunne replied in thening in February 1979. Grange declined the offer of im- negative.mediate appointment because his plans were indefinite. The final approval of all hiring at Respondent's hospi-In a letter dated March 13, 1979, from Grange to tal must be by the hospital's administrator, Lotreck. AsDunne, Grange requested an application and considera- noted in the Hospital's Personnel Policy Manual:tion for employment. On or about March 27, 1979,Dunne received a phone call from Grange inquiring Applicants will be given a preliminary interview byabout prospective summer employment with Respondent. theirprospective department head to ascertain theirThe discussion related to possible nursing positions avail- ability to meet the job requirements. Final approvalable and Dunne informed Grange that there were nurs- oftheadministrator is required prior to hiring newing positions available and specifically mentioned the personnel.emergency room position on the 3 to 11 p.m. shift. Ti p wa i e a al t r tteDunne indicated that she would consider Grange hiredThis policy was in effect at all times relevant to thesepending submission by him of an application. Dunne On Acomplied with Grange's request by sending him an appli- Oncotce 18Ga1979g Dunnenfoani dLotreckthatshecation on the following Monday, April 2, 1979. Prior to thadcontacted Grange and uarsed out Lotreck's dnstruciDunne leaving on vacation from March 31, 1979, tions, but that Grange was upset over Lotreck's decisionthrough April 15, 1979, she informed her assistant, Mar- nottohlrehlmandthatOrange migh takelea cttan.throgh pri 15 199, he nfomedherassstat, ar- On April 18, 1979, a directive was issued by Lotreck togaret Sprott, that she had a telephone conversation with the damt d athehospital reqr toGrange and discussed the opening position in the emer- depants at goethouphta h peq song de-gency room and that as far as she was concerned. Sprott pant for anymfnt go is the pere suc° ',..-, * ~~~~~~~~~~partment before any final decision is made to hire suchcould hire Grange. applicant. On or about May 2, 1979, Lotreck instructedOn or about April 3, 1979, Grange phoned Respond- Respondent's assistant administrator, Paul O'Neill, toent's hospital and spoke to Sprott. Grange mentioned contact the administrator of Sonagee Estates and informthat he had spoken to Dunne the previous week and him that it would be in the best interest of Sonagee if heknew that she was now on vacation, but that he had did not hire Grange. This action is discussed at a laterriled out an application and would like to apply for the point in this decision.emergency room, 3 to 11 p.m. shift for the summer of In September 1979, Grange went back to Portland,1979. Sprott replied that she considered Grange hired Oregon, which he considered his second home. Onand inquired as to when he could report. Grange re- March 4, 1980, Grange applied by mail as a registeredsponded that he was not sure of the exact date but that it nurse at Respondent's hospital in emergency room orwould be sometime in June. Sprott requested that he med./surg., and indicated a willingness as to flexibility innotify them of the exact date he would report. Follow- work and hours for summer employment. Respondent'sing this telephone conversation, Sprott discussed with new director of nursing, Dorothy Osborne, responded instaffing secreatry Eileen Holmes putting Grange on the a letter dated April 6, 1980, informing that Respondentschedule for the 3 to 11 p.m. shift in the emergency did not need any summer nurses, nor did it anticipate theroom and decided to wait until Grange let them know need for any nurses, but that it would keep Grange's ap-the exact date he would start. On April 4, 1979, Grange plication on file. Immediately prior to sending this re-gave his completed application form to Mary Rewa, a sponse to Grange's inquiry, Osborne had spoken to Lo-nurse at Respondent's hospital, who delivered it to the treck. Although Lotreck never told Osborne not to hirenursing office. Grange at this point, Osborne concluded on her ownOn or about April 17, 1979, Sprott informed Dunne that Lotreck would probably not give final approval tothat she had hired Grange and that he would be inform- the hiring of Grange while other qualified candidatesing them of when he could report to work. On April 17, were available. Because of a prior commitment made at1979, Dunne informed Lotreck that Sprott had hired the end of the prior summer's employment, the hospitalGrange while she was on vacation. Lotreck became did hire one LPN, Elizabeth Muckel, as a summer em-upset and replied that he did not see how Sprott could ployee. The hospital prefers to hire non-RN's to assist inhave ever done such a thing with all the trouble Grange the summer. Statistics introduced by Respondent indicat-had caused the hospital the previous summer.2Lotreck ed that a greater percentage of Respondent's nursingthen instructed Dunne to get in touch with Grange im- care is delivered by registered nurses in institutions ofmediately to tell him there would be no position availa- similar size. The percentage of nursing care delivered byble for him at Respondent's hospital. Dunne phoned LPN's is lower than at other institutions. With the RNGrange on April 17, 1979, and disclosed the contents of staff at a comparatively high level, and an increase in pa-her conversation with Lotreck. Dunne mentioned that it tient census in the summer, the hospital's position is thatwas Lotreck's position that Respondent had more than it is reasonable to respond to the increased demand byenough applicants for nursing positions and did not an- hiring less costly aides and LPN's. There was no evi-ticipate needing Grange. Grange inquired whether any- dence presented to show that the hospital hired addition-al, nonspeciality RN's for regularly scheduled shifts'Grange's letter, attached as "Appendix B [omitted from publication]," during the Summer.and the public reaction to the letter noted above led to the hospital's de-cision to terminate its Capital Fund Drive, evidently causing the hospital The hospital used the services of The Traveling Nurseserious financial harm. Corps (TNC), in the winter of 1979-80. TNC is similar 592 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "Manpower, Inc." in that it can provide experienced 2. Contentions and conclusionsregistered nurses with speciality skills on a temporary Respondent's initial defense in this proceeding is thatRespondent's initial defense in this proceeding is thatbasis. TNC nurses were used to fill vacancies for which Grange's actions were on an individual basis only, andthe hospital was attempting to hire permanent RN's with not on behalf of other hospital employees. The recordspeciality skills. No general duty (alternately referred to shows this to be cearly wrong. Grange's letter to theas med./surg.) nurses were hired from TNC. Only those Bar Harbor Times clearly makes reference to workingwho had experience in specific speciality skills were re- conditions of all of the nursing staff. Moreover, his abili-quested by Respondent. Specifically, nurses were pro- ty to organize a staff meeting attended by a large numbervided by TNC who had experience in intensive care and of the hospital nurses and subsequent ability to success-obstetrical services as well as those who had experience fully circulate a petition complaining of working condi-in supervising a shift on a floor (charge nurse). Both tions reflects the support Grange had from his cowork-nursing Directors Dunne and Osborne agreed that those ers. Thus, I find that Grange's actions did constitute con-RN's with "specialities" are not always able to exclusive- certed activities on behalf of the hospital's employeesly practice within these "specialities." Hence, when there generally.are no patients in need of coronary or obstetrical care, The next and most serious question raised is whetherRN's with specialities may be assigned to assist in Grange's concerted activities are protected under themed./surg., or other areas of the hospital. Act.On June 14, 1980, Grange visited the Bar Harbor area An analysis of the discharge or failure to rehire an em-and spoke to Respondent's staff doctor, William Horner. ployee for activities which are protected under Section 7Dr. Horer informed Grange that as far as he knew begins with the Supreme Court's decision in N.L.R.B. v.there was an opening at Respondent's hospital for a RN Local Union No. 1229, International Brotherhood of Elec-on the 3 to 11 p.m. shift in the emergency room. Dr. trical Workers (Jefferson Standard Broadcasting Company),Horer further stated that the emergency room was busy 346 U.S. 464, 481 (1953). In that case, the employer dis-enough, that it was Respondent's policy to have a full- charged striking employees who distributed handbills dis-time nurse in the emergency room on the 7 a.m. to 3 paraging the quality of the employer's product and itsp.m. day shift and 3 to 11 p.m. shift, and that he was business policies in a manner reasonably calculated toconcerned that no one had been hired as yet. harm the company's reputation. The Supreme Court heldOn June 17, 1980, Grange approached Respondent's that while Section 7 did safeguard the rights of employ-director of personnel, David Matlack, and inquired about ees to engage in concerted activities for mutual aid orthe possibility of being hired by Respondent. Matlack re- protection, Section 7 was not intended to "weaken theplied that Respondent was not hiring any nurses for underlying contractual bonds and loyalties of employersummer employment, but were seeking to hire nurses and employee." However, as noted in the dissent by Jus-who would stay over the winter, particularly speciality tices Frankfurter, Black, and Douglas:nurses. Following his conversation with Matlack, Grange The Board and the courts of appeals will hardlywent to speak with Director of Nursing Osborne. Os- find guidance for future cases from this Court's re-borne indicated that the hospital was not looking for versal of the Court of Appeals, beyond that whichsummer applications and that her most pressing need was the specifc facts of this case May afford.night-shift nurses, particularly speciality nurses for full-time employment. Grange countered that he knew that As predicted in the dissent in Jefferson Standard, theElizabeth Muckel was being employed for the summer cases following it determining whether a particular activ-only and was basically a med./surg. nurse. Osborne ity was protected turn significantly on the facts. Re-noted a prior commitment to Muckel. spondent relies on the Board's decisions in Coca ColaOn or about June 23, 1980, Grange visited Respond- Bottling Works, Inc., 186 NLRB 1050 (1980), and Fire-ent's hospital and met with Osborne again. At this meet- house Restaurant, 220 NLRB 818 (1975), two cases ining, Grange changed his application from one seeking which an employee or employees publicly alleged thatsummer employment to one seeking full-time employ- their employers' product was harmful to their customers'ment. Osborne responded that she would get in touch health. In both cases, the activities were found to be un-with Grange. On June 25, 1980, Grange phoned Osborne protected. It also cites American Arbitration Association,to inquire about whether a decision had been made about Inc., 233 NLRB 71 (1977), and an advice memorandahis job application. Osborne replied that the only kind of issued by the Division of Advice, University of Southernnurses Respondent wanted were speciality nurses and California Security Department, 99 LRRM 1728 (1978),that it did not need med./surg. nurses at all. The hospital wherein it was concluded that remarks made during tele-did not hire any med./surg. registered nurses during the vision interviews by campus security officers which weresummer of 1980. However, Osborne did provide critical of security conditions on the university campusGrange's name to Maine Coast Memorial Hospital, a were not protected. Associate General Counsel Datzconcluded that the remarks made "would tend to embar-hospital of similar size in Elsworth, Maine, located 20luded that he remarks made would tend to embar-ass the university's reputation, community relations, andmiles from Mount Desert Island Hospital. Grange reject- seurityed employment at Maine Coast Memorial and aftere ema Mine C t General Counsel relies on a line of cases includingspending the summer in Bar Harbor, returned to Oregon. ne C r ie 3United Parcel Service, Inc., 234 NLRB 223 (1978), Spring-592 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "Manpower, Inc." in that it can provide experienced 2. Contentions and conclusionsregistered nurses with speciality skills on a temporary R in..i. deene i this p ing is t.°. _,.—-, , , c.,, * r ,* i~~Respondent s initial defense in this proceeding is thatbasis. TNC nurses were used to fill vacancies for which G ai w o a ivd b o athe hospital was attempting to hire permanent RN's with not on behalf of other hospital employees. The recordspeciality skills. No general duty (alternately referred to shows this to be learly wrong. Grange's letter to theas med./surg.) nurses were hired from TNC. Only those Bar Harbor Times clearly makes reference to workingwho had experience in specific speciality skills were re- conditions of all of the nursing staff. Moreover, his abili-quested by Respondent. Specifically, nurses were pro- ty to organize a staff meeting attended by a large numbervided by TNC who had experience in intensive care and of the hospital nurses and subsequent ability to success-obstetrical services as well as those who had experience fully circulate a petition complaining of working condi-in supervising a shift on a floor (charge nurse). Both tions reflects the support Grange had from his cowork-nursing Directors Dunne and Osborne agreed that those ers. Thus, I find that Grange's actions did constitute con-RN's with "specialities" are not always able to exclusive- certed activities on behalf of the hospital's employeesly practice within these "specialities." Hence, when there generally.are no patients in need of coronary or obstetrical care, The next and most serious question raised is whetherRN's with specialities may be assigned to assist in Grange's concerted activities are protected under themed./surg., or other areas of the hospital. Act.On June 14, 1980, Grange visited the Bar Harbor area An analysis of the discharge or failure to rehire an em-and spoke to Respondent's staff doctor, William Horner. ployee for activities which are protected under Section 7Dr. Horner informed Grange that as far as he knew begins with the Supreme Court's decision in N.L.R.B. v.there was an opening at Respondent's hospital for a RN Local Union No. 1229, International Brotherhood of Elec-on the 3 to 11 p.m. shift in the emergency room. Dr, trical Workers (Jefferson Standard Broadcasting Company),Horner further stated that the emergency room was busy 346 U.S. 464, 481 (1953). In that case, the employer dis-enough, that it was Respondent's policy to have a full- charged striking employees who distributed handbills dis-time nurse in the emergency room on the 7 a.m. to 3 paraging the quality of the employer's product and itsp.m. day shift and 3 to 11 p.m. shift, and that he was business policies in a manner reasonably calculated toconcerned that no one had been hired as yet. harm the company's reputation. The Supreme Court heldOn June 17, 1980, Grange approached Respondent's that while Section 7 did safeguard the rights of employ-director of personnel, David Matlack, and inquired about ees to engage in concerted activities for mutual aid orthe possibility of being hired by Respondent. Matlack re- protection, Section 7 was not intended to "weaken theplied that Respondent was not hiring any nurses for underlying contractual bonds and loyalties of employersummer employment, but were seeking to hire nurses andemployee." However, as noted in the dissent by Jus-who would stay over the winter, particularly speciality ticesFrankfurter, Black, and Douglas:nurses. Following his conversation with Matlack, Grange Th B a th c o a wwent to speak with Director of Nursing Osborne. Os- fn gor future cases from this Court's re-borne indicated that the hospital was not looking for versal of the Court of Appeals, beyond that whichsummer applications and that her most pressing need was the specific facts of this case May afford.night-shift nurses, particularly speciality nurses for full-time employment. Grange countered that he knew that As predicted in the dissent in Jefferson Standard, theElizabeth Muckel was being employed for the summer cases following it determining whether a particular activ-only and was basically a med./surg. nurse. Osborne ity was protected turn significantly on the facts. Re-noted a prior commitment to Muckel. spondent relies on the Board's decisions in Coca ColaOn or about June 23, 1980, Grange visited Respond- Bottling Works, Inc., 186 NLRB 1050 (1980), and Fire-ent's hospital and met with Osborne again. At this meet- house Restaurant, 220 NLRB 818 (1975), two cases ining, Grange changed his application from one seeking which an employee or employees publicly alleged thatsummer employment to one seeking full-time employ- their employers' product was harmful to their customers'ment. Osborne responded that she would get in touch health. In both cases, the activities were found to be un-with Grange. On June 25, 1980, Grange phoned Osborne protected. It also cites American Arbitration Association,to inquire about whether a decision had been made about Inc. 233 NLRB 71 (1977), and an advice memorandahis job application. Osborne replied that the only kind of issuedby the Division of Advice, University of Southernnurses Respondent wanted were speciality nurses and California Security Department, 99 LRRM 1728 (1978),that it did not need med./surg. nurses at all. The hospital wherein it was concluded that remarks made during tele-did not hire any med./surg. registered nurses during the visioninterviews by campus security officers which weresummer of 1980. However, Osborne did provide critical of security conditions on the university campusGrange's name to Maine Coast Memorial Hospital, a werenotprotected. AssociateGeneral CounselDatzhospital of similar size in Elsworth, Maine, located 20 cnluded that he remarks made would tend to embar-*i r »* .T» -i i -i *. i .- * ass the university s reputation, community relations, andmiles from Mount Desert Island Hospital. Grange reject- seurit' red employment at Maine Coast Memorial and after security.",.-., *r~~~ni- ^ j>/->~~General Counsel relies on a line of cases includingspending the summer in Bar Harbor, returned to Oregon. G e C n r o a ln of cUInited Parcel Service, Inc., 234 NLRB 223 (1978), Spring-592 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "Manpower, Inc." in that it can provide experienced 2. Contentions and conclusionsregistered nurses with speciality skills on a temporary R in..i. deene i this p ing is t.°. _,.—-, , , c.,, * r ,* i~~Respondent s initial defense in this proceeding is thatbasis. TNC nurses were used to fill vacancies for which G ai w o a ivd b o athe hospital was attempting to hire permanent RN's with not on behalf of other hospital employees. The recordspeciality skills. No general duty (alternately referred to shows this to be cearly wrong. Grange's letter to theas med./surg.) nurses were hired from TNC. Only those Bar Harbor Times clearly makes reference to workingwho had experience in specific speciality skills were re- conditions of all of the nursing staff. Moreover, his abili-quested by Respondent. Specifically, nurses were pro- ty to organize a staff meeting attended by a large numbervided by TNC who had experience in intensive care and of the hospital nurses and subsequent ability to success-obstetrical services as well as those who had experience fully circulate a petition complaining of working condi-in supervising a shift on a floor (charge nurse). Both tions reflects the support Grange had from his cowork-nursing Directors Dunne and Osborne agreed that those ers. Thus, I find that Grange's actions did constitute con-RN's with "specialities" are not always able to exclusive- certed activities on behalf of the hospital's employeesly practice within these "specialities." Hence, when there generally.are no patients in need of coronary or obstetrical care, The next and most serious question raised is whetherRN's with specialities may be assigned to assist in Grange's concerted activities are protected under themed./surg., or other areas of the hospital. Act.On June 14, 1980, Grange visited the Bar Harbor area An analysis of the discharge or failure to rehire an em-and spoke to Respondent's staff doctor, William Horner. ployee for activities which are protected under Section 7Dr. Horner informed Grange that as far as he knew begins with the Supreme Court's decision in N.L.R.B. v.there was an opening at Respondent's hospital for a RN Local Union No. 1229, International Brotherhood of Elec-on the 3 to 11 p.m. shift in the emergency room. Dr, trical Workers (Jefferson Standard Broadcasting Company),Horner further stated that the emergency room was busy 346 U.S. 464, 481 (1953). In that case, the employer dis-enough, that it was Respondent's policy to have a full- charged striking employees who distributed handbills dis-time nurse in the emergency room on the 7 a.m. to 3 paraging the quality of the employer's product and itsp.m. day shift and 3 to 11 p.m. shift, and that he was business policies in a manner reasonably calculated toconcerned that no one had been hired as yet. harm the company's reputation. The Supreme Court heldOn June 17, 1980, Grange approached Respondent's that while Section 7 did safeguard the rights of employ-director of personnel, David Matlack, and inquired about ees to engage in concerted activities for mutual aid orthe possibility of being hired by Respondent. Matlack re- protection, Section 7 was not intended to "weaken theplied that Respondent was not hiring any nurses for underlying contractual bonds and loyalties of employersummer employment, but were seeking to hire nurses andemployee." However, as noted in the dissent by Jus-who would stay over the winter, particularly speciality ticesFrankfurter, Black, and Douglas:nurses. Following his conversation with Matlack, Grange Th B a th c o a wwent to speak with Director of Nursing Osborne. Os- fn gor future cases from this Court's re-borne indicated that the hospital was not looking for versal of the Court of Appeals, beyond that whichsummer applications and that her most pressing need was the specific facts of this case May afford.night-shift nurses, particularly speciality nurses for full-time employment. Grange countered that he knew that As predicted in the dissent in Jefferson Standard, theElizabeth Muckel was being employed for the summer cases following it determining whether a particular activ-only and was basically a med./surg. nurse. Osborne ity was protected turn significantly on the facts. Re-noted a prior commitment to Muckel. spondent relies on the Board's decisions in Coca ColaOn or about June 23, 1980, Grange visited Respond- Bottling Works, Inc., 186 NLRB 1050 (1980), and Fire-ent's hospital and met with Osborne again. At this meet- house Restaurant, 220 NLRB 818 (1975), two cases ining, Grange changed his application from one seeking which an employee or employees publicly alleged thatsummer employment to one seeking full-time employ- their employers' product was harmful to their customers'ment. Osborne responded that she would get in touch health. In both cases, the activities were found to be un-with Grange. On June 25, 1980, Grange phoned Osborne protected. It also cites American Arbitration Association,to inquire about whether a decision had been made about Inc. 233 NLRB 71 (1977), and an advice memorandahis job application. Osborne replied that the only kind of issuedby the Division of Advice, University of Southernnurses Respondent wanted were speciality nurses and California Security Department, 99 LRRM 1728 (1978),that it did not need med./surg. nurses at all. The hospital wherein it was concluded that remarks made during tele-did not hire any med./surg. registered nurses during the visioninterviews by campus security officers which weresummer of 1980. However, Osborne did provide critical of security conditions on the university campusGrange's name to Maine Coast Memorial Hospital, a werenotprotected. AssociateGeneral CounselDatzhospital of similar size in Elsworth, Maine, located 20 cnluded that he remarks made would tend to embar-*i r »* .T» -i i -i *. i .- * ass the university s reputation, community relations, andmiles from Mount Desert Island Hospital. Grange reject- seunvty red employment at Maine Coast Memorial and after security.",.-., *r~~~ni- ^ j>/->~~General Counsel relies on a line of cases includingspending the summer in Bar Harbor, returned to Oregon. G e C n r o a ln of cUInited Parcel Service, Inc., 234 NLRB 223 (1978), Spring-592 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "Manpower, Inc." in that it can provide experienced 2. Contentions and conclusionsregistered nurses with speciality skills on a temporary R in..i. d i t p is that.°. _,.—-, , , c.,, * r ,* i~~Respondent s initial defense in this proceeding is thatbasis. TNC nurses were used to fill vacancies for which G ai w o a ivd b o athe hospital was attempting to hire permanent RN's with not on behalf of other hospital employees. The recordspeciality skills. No general duty (alternately referred to shows this to be clearly wrong. Grange's letter to theas med./surg.) nurses were hired from TNC. Only those Bar Harbor Times clearly makes reference to workingwho had experience in specific speciality skills were re- conditions of all of the nursing staff. Moreover, his abili-quested by Respondent. Specifically, nurses were pro- ty to organize a staff meeting attended by a large numbervided by TNC who had experience in intensive care and of the hospital nurses and subsequent ability to success-obstetrical services as well as those who had experience fully circulate a petition complaining of working condi-in supervising a shift on a floor (charge nurse). Both tions reflects the support Grange had from his cowork-nursing Directors Dunne and Osborne agreed that those ers. Thus, I find that Grange's actions did constitute con-RN's with "specialities" are not always able to exclusive- certed activities on behalf of the hospital's employeesly practice within these "specialities." Hence, when there generally.are no patients in need of coronary or obstetrical care, The next and most serious question raised is whetherRN's with specialities may be assigned to assist in Grange's concerted activities are protected under themed./surg., or other areas of the hospital. Act.On June 14, 1980, Grange visited the Bar Harbor area An analysis of the discharge or failure to rehire an em-and spoke to Respondent's staff doctor, William Horner. ployee for activities which are protected under Section 7Dr. Horner informed Grange that as far as he knew begins with the Supreme Court's decision in N.L.R.B. v.there was an opening at Respondent's hospital for a RN Local Union No. 1229, International Brotherhood of Elec-on the 3 to 11 p.m. shift in the emergency room. Dr, trical Workers (Jefferson Standard Broadcasting Company),Horner further stated that the emergency room was busy 346 U.S. 464, 481 (1953). In that case, the employer dis-enough, that it was Respondent's policy to have a full- charged striking employees who distributed handbills dis-time nurse in the emergency room on the 7 a.m. to 3 paraging the quality of the employer's product and itsp.m. day shift and 3 to 11 p.m. shift, and that he was business policies in a manner reasonably calculated toconcerned that no one had been hired as yet. harm the company's reputation. The Supreme Court heldOn June 17, 1980, Grange approached Respondent's that while Section 7 did safeguard the rights of employ-director of personnel, David Matlack, and inquired about ees to engage in concerted activities for mutual aid orthe possibility of being hired by Respondent. Matlack re- protection, Section 7 was not intended to "weaken theplied that Respondent was not hiring any nurses for underlying contractual bonds and loyalties of employersummer employment, but were seeking to hire nurses andemployee." However, as noted in the dissent by Jus-who would stay over the winter, particularly speciality ticesFrankfurter, Black, and Douglas:nurses. Following his conversation with Matlack, Grange Th B a th c o a wwent to speak with Director of Nursing Osborne. Os- fn gor future cases from this Court's re-borne indicated that the hospital was not looking for versal of the Court of Appeals, beyond that whichsummer applications and that her most pressing need was the specific facts of this case May afford.night-shift nurses, particularly speciality nurses for full-time employment. Grange countered that he knew that As predicted in the dissent in Jefferson Standard, theElizabeth Muckel was being employed for the summer cases following it determining whether a particular activ-only and was basically a med./surg. nurse. Osborne ity was protected turn significantly on the facts. Re-noted a prior commitment to Muckel. spondent relies on the Board's decisions in Coca ColaOn or about June 23, 1980, Grange visited Respond- Bottling Works, Inc., 186 NLRB 1050 (1980), and Fire-ent's hospital and met with Osborne again. At this meet- house Restaurant, 220 NLRB 818 (1975), two cases ining, Grange changed his application from one seeking which an employee or employees publicly alleged thatsummer employment to one seeking full-time employ- their employers' product was harmful to their customers'ment. Osborne responded that she would get in touch health. In both cases, the activities were found to be un-with Grange. On June 25, 1980, Grange phoned Osborne protected. It also cites American Arbitration Association,to inquire about whether a decision had been made about Inc. 233 NLRB 71 (1977), and an advice memorandahis job application. Osborne replied that the only kind of issuedby the Division of Advice, University of Southernnurses Respondent wanted were speciality nurses and California Security Department, 99 LRRM 1728 (1978),that it did not need med./surg. nurses at all. The hospital wherein it was concluded that remarks made during tele-did not hire any med./surg. registered nurses during the visioninterviews by campus security officers which weresummer of 1980. However, Osborne did provide critical of security conditions on the university campusGrange's name to Maine Coast Memorial Hospital, a werenotprotected. AssociateGeneral CounselDatzhospital of similar size in Elsworth, Maine, located 20 cnluded that he remarks made would tend to embar-*i r »* .T» -i i -i *. i .- * ass the university s reputation, community relations, andmiles from Mount Desert Island Hospital. Grange reject- seunvty red employment at Maine Coast Memorial and after security.",.-., * r> n i- ^ j>/->~~General Counsel relies on a line of cases includingspending the summer in Bar Harbor, returned to Oregon. G e C n r o a ln of cUInited Parcel Service, Inc., 234 NLRB 223 (1978), Spring- MOUNT DESERT ISLAND HOSPITAL 593field Library and Museum Association, 238 NLRB 1673 activity of Grange were protected. In Richboro Commu-(1979), and The Reading Hospital and Medical Center, 226 nity Mental Health Council, 242 NLRB 1267 (1979), anNLRB 611 (1976). In Springfield, an employee of the As- employee was denied a promotion because of statementssociation published an article in the union newsletter made in a letter which was distributed to an assortmentwhich stated, inter alia, that Respondent's chief adminis- of agencies which funded and/or reviewed the employer.trator was: The Administrative Law Judge found that portions ofthe employee's letter criticizing the employer's adminis-.a man who never "lost contact" with working tration and chairman of the board were unprotected. Theprofessionals because he never had it to begin with. Board disagreed, finding that the purpose of the letterHe is simply a man who, when he lost his job at was to complain about the discharge of a fellow employ-Forbes & Wallace, was put on a form of welfare- ee and that the criticism of the employer's operationfor-the-rich courtesy of his friends on the Board offor-the-rich courtesy of his friends on the Board of were merely cited in support of his major contention thatTrustees. the charging party's fellow employee had been wrongful-In that case, Respondent argued that the employee went ly discharged.too far, that her statements were libelous, per se, that she Another case in which the activity of health care em-insulted a management official, and that such statements ployees was found to be protected was Community Hos-by an employee were neither acceptable nor permissable. pital of Roanoke Valley, Incorporated v. N.LR.B., 538In reversing the Administrative Law Judge who agreed F.2d 607 (4th Cir. 1976), enfd. 220 NLRB 217 (1975).with Respondent, the Board stated at 1673-74 that: The dispute arose in the context of an organizational at-tempt by the Virginia Nurses Association of registeredClearly the Administrative Law Judge erred. nurses at Roanoke Hospital. The charging parties wereSpecificity and/or articulation are not the touch- identified as leaders of the organizational effort who hadstone of union or protected concerted activity. made statements on television to the effect that there wasRather, the issue to be addressed is the question of no RN coverage during certain shifts, which hargingwhether or not the comments are related to con- parties attributed to an ongoing dispute over salaries andcerted or union interests. Once the concerted nature benefits. The Administrative Law Judge found, withbenefits. The Administrative Law Judge found, withof the words is established (as formed by the Ad-of the words is established (as formed by the Ad- Board and court approval, that the public outburst wasministrative Law Judge), Respondent had the caused by the employer's coercive conduct and that theburden to show that the words were published with statements made concerning patient care created noknowledge of their falsity or with reckless disregard c ause for alarm b the emploer and tere reatedof whether they were true or false. In Letter Ca- cause for alarm by the employer and, therefore, theof whether they were true or false. In Letter Carri- statements were protected.ers, 418 U.S. at 283, the Supreme Court stated:statements were protected.e, 4 U at 2 te S eme Cout stated: With the teaching of the foregoing cases in mind, I~~~[footnote omitted] ~have carefully reviewed the letter of Grange which is atBut Linn recognized that federal law gives a the heart of this controversy. I find that the writing ofunion license to use intemperate. abusive, or insult- this letter as well as Grange's subsequent activity, consti-ing language without fear of restraint or penalty if tutes protected activity. Although the letter does attackit believes such rhetoric to be an effective means the hospital's safety levels and administration, the basisto make its point. [Emphasis supplied.] for those attacks is closely tied to the working conditionsof the nurses at the hospital. Grange's allegations that* * * * * "only very minimal patient care is given and safetystandards are stretched to the limit and beyond" are im-In short, Glendon's message to her fellow em- mediately tied to working conditions, i.e., poor staffing,ployees is that they have work-related problems and overwork, and poor pay. The letter also notes that earli-suggests that one of the reasons for these problems er, nonpublic suggestions and complaints had evidentlyis the manner in which Respondent's administrators fallen on deaf ears with the hospital's administration andare chosen. Respondent's management may very board of trustees. I believe that it is clear from the tenorwell have been offended by Glendon's "rhetorical of the article that its intention was not to harass, dispar-hyperbole," but, as the Court said in Linn, supra at age, or harm Respondent, but simply to force the admin-63: istration to take heed of its employees complaints aboute mt r sive s h e s im nity wages and working conditions at the hospital....the most repulsive speech enjoys immunityprovided it falls short of a deliberate or reckless Respondent, acting through its spokesman, Administra-untruth. tor Lotreck, admitted that the reason Grange was notemployed by Respondent in June 1979 was because ofSince Glendon's article clearly is protected concert- the newspaper articles that appeared in the Bar Harbored union activity, immune from restraint or interfer- Times during July 1978, all of which emanated fromence under state libel laws, a fortiori this same con- Grange's initially published letter of July 6, 1978. The re-duct is immune from restraint or interference by an jection of Grange's employment for the summer of 1979employer's disciplinary actions. [Footnote omitted]. by Lotreck created controversy among the administra-tion's personnel as manifested by the pharmacy, thera-Two other cases were cited by Respondent which peutic, and patient care committee meeting held on Aprilwould support a finding that the letter and subsequent 18, 1979; joint conference committee meeting held onMOUNT DESERT ISLAND HOSPITAL 593field Library and Museum Association, 238 NLRB 1673 activity of Grange were protected. In Richboro Commu-(1979), and The Reading Hospital and Medical Center, 226 nity Mental Health Council, 242 NLRB 1267 (1979), anNLRB 611 (1976). In Springfield, an employee of the As- employee was denied a promotion because of statementssociation published an article in the union newsletter made in a letter which was distributed to an assortmentwhich stated, inter alia, that Respondent's chief adminis- of agencies which funded and/or reviewed the employer.trator was: The Administrative Law Judge found that portions ofthe employee's letter criticizing the employer's adminis-.a man who never "lost contact" with working tration and chairman of the board were unprotected. Theprofessionals because he never had it to begin with. Board disagreed, finding that the purpose of the letterHe is simply a man who, when he lost his job at w t c a discharge of a fellow employ-Forbes & Wallace, was put on a form of welfare- ee and that the criticism of the employer's operationfor-the-nich courtesy of his friends on the Board ofi. * .*'. ,.T e- i cue owere merely cited in support of his major contention thatTrustees.the charging party's fellow employee had been wrongful-In that case, Respondent argued that the employee went ly discharged.too far, that her statements were libelous, per se, that she Another case in which the activity of health care em-insulted a management official, and that such statements ployees was found to be protected was Community Hos-by an employee were neither acceptable nor permissable. pital of Roanoke Valley, Incorporated v. N.L.R.B., 538In reversing the Administrative Law Judge who agreed F.2d 607 (4th Cir. 1976), enfd. 220 NLRB 217 (1975).with Respondent, the Board stated at 1673-74 that: Thedispute arose in the context of an organizational at-tempt by the Virginia Nurses Association of registeredClearly the Administrative Law Judge erred. nurses at Roanoke Hospital. Ile charging parties wereSpecificity and/or articulation are not the touch- identified as leaders of the organizational effort who hadstone of union or protected concerted activity. made statements on television to the effect that there wasRather, the issue to be addressed is the question of n coverage during certain shifts, which chargingwhether or not the comments are related to con- .., ., ,oerg -uin .eti -.,. , ,hc ." °inwhethe or not the com t a ted to c parties attributed to an ongoing dispute over salaries andcerted or union interests. Once the concertednat benefits. The Administrative Law Judge found, withof the words is established (as formed by the Ad- o an c a l, ta t pl o u wasministrative Law Judge), Respondent had the Board aid court approval, that the public outburst wasminitratve Lw Juge),Respnden hadthe caused by the employer's coercive conduct and that theburden to show that the words were published with satem madeconcerig aecare creat noknowledge of their falsity or with reckless disregard tcause fo madeconcerning patient care created noof whether they were true or false. In Letter Carri- causeforalanbytheemd. and' therefore, theers. 418 U.S. at 283, the Supreme Court stated: state",ents were protected.[footnote omitted] With the teaching of the foregoing cases in mind, Ihave carefully reviewed the letter of Grange which is atBut Linn recognized that federal law gives a the heart of this controversy. I find that the writing ofunion license to use intemperate, abusive, or insult- this letter as well as Grange's subsequent activity, consti-ing language without fear of restraint or penalty if tutes protected activity. Although the letter does attackit believes such rhetoric to be an effective means the hospital's safety levels and administration, the basisto make its point. [Emphasis supplied.] for those attacks is closely tied to the working conditionsof the nurses at the hospital. Grange's allegations that."only very minimal patient care is given and safetystandards are stretched to the limit and beyond" are im-In short, Glendon's message to her fellow em- mediately tied to working conditions, i.e., poor staffing,ployees is that they have work-related problems and overwork, and poor pay. The letter also notes that earli-suggests that one of the reasons for these problems er, nonpublic suggestions and complaints had evidentlyis the manner in which Respondent's administrators fallen on deaf ears with the hospital's administration andare chosen. Respondent's management may very board of trustees. I believe that it is clear from the tenorwell have been offended by Glendon's "rhetorical of the article that its intention was not to harass, dispar-hyperbole," but, as the Court said in Linn, supra at age, or harm Respondent, but simply to force the admin-63:istration to take heed of its employees complaints about...the most repulsive speech enjoys immunity wages and working conditions at the hospital.... the most repulsive speech enjoys immunity n , ., * -provided it falls short of a deliberate or reckless Respondent, acting through its spokesman, Administra-untruth. tor Lotreck, admitted that the reason Grange was notemployed by Respondent in June 1979 was because ofSince Glendon's article clearly is protected concert- thenewspaper articles that appeared in the Bar Harbored union activity, immune from restraint or interfer- Timesduring July 1978, all of which emanated fromence under state libel laws, a fortiori this same con- Grange's initially published letter of July 6, 1978. The re-duct is immune from restraint or interference by an jection of Grange's employment for the summer of 1979employer's disciplinary actions. [Footnote omitted]. by Lotreck created controversy among the administra-tion's personnel as manifested by the pharmacy, thera-Two other cases were cited by Respondent which peutic, and patient care committee meeting held on Aprilwould support a finding that the letter and subsequent 18, 1979; joint conference committee meeting held onMOUNT DESERT ISLAND HOSPITAL 593field Library and Museum Association, 238 NLRB 1673 activity of Grange were protected. In Richboro Commu-(1979), and The Reading Hospital and Medical Center, 226 nity Mental Health Council, 242 NLRB 1267 (1979), anNLRB 611 (1976). In Springfield, an employee of the As- employee was denied a promotion because of statementssociation published an article in the union newsletter made in a letter which was distributed to an assortmentwhich stated, inter alia, that Respondent's chief adminis- of agencies which funded and/or reviewed the employer.trator was: The Administrative Law Judge found that portions ofthe employee's letter criticizing the employer's adminis-.a man who never "lost contact" with working tration and chairman of the board were unprotected. Theprofessionals because he never had it to begin with. Board disagreed, finding that the purpose of the letterHe is simply a man who, when he lost his job at w t c a discharge of a fellow employ-Forbes & Wallace, was put on a form of welfare- ee and that the criticism of the employer's operationfor-the-nich courtesy of his friends on the Board ofi. * .*'. ,.T e- i cue owere merely cited in support of his major contention thatTrustees.the charging party's fellow employee had been wrongful-In that case, Respondent argued that the employee went ly discharged.too far, that her statements were libelous, per se, that she Another case in which the activity of health care em-insulted a management official, and that such statements ployees was found to be protected was Community Hos-by an employee were neither acceptable nor permissable. pital of Roanoke Valley, Incorporated v. N.L.R.B., 538In reversing the Administrative Law Judge who agreed F.2d 607 (4th Cir. 1976), enfd. 220 NLRB 217 (1975).with Respondent, the Board stated at 1673-74 that: Thedispute arose in the context of an organizational at-tempt by the Virginia Nurses Association of registeredClearly the Administrative Law Judge erred. nurses at Roanoke Hospital. Ile charging parties wereSpecificity and/or articulation are not the touch- identified as leaders of the organizational effort who hadstone of union or protected concerted activity. made statements on television to the effect that there wasRather, the issue to be addressed is the question of n coverage during certain shifts, which chargingwhether or not the comments are related to con- .., ., ,oerg -uin .eti -.,. , ,hc ." °inwhethe or not the com t a ted to c parties attributed to an ongoing dispute over salaries andcerted or union interests. Once the concertednat benefits. The Administrative Law Judge found, withof the words is established (as formed by the Ad- o an c a l, ta t pl o u wasministrative Law Judge), Respondent had the Board and court approval, that the public outburst wasmidnistrative s w thatdthe), wrespodent p ihad ithe causedbytheemployer's coercive conduct and that theburden to show that the words were published with saeet aecnenn ain aecetdnknowledge of their falsity or with reckless disregard cautements made concerning patient care created noof whether they were true or false. In Letter Carri- causeforalanbythet ped andtherefore, theers. 418 U.S. at 283, the Supreme Court stated: statements were protected.[footnote omitted] With the teaching of the foregoing cases in mind, Ihave carefully reviewed the letter of Grange which is atBut Linn recognized that federal law gives a the heart of this controversy. I find that the writing ofunion license to use intemperate, abusive, or insult- this letter as well as Grange's subsequent activity, consti-ing language without fear of restraint or penalty if tutes protected activity. Although the letter does attackit believes such rhetoric to be an effective means the hospital's safety levels and administration, the basisto make its point. [Emphasis supplied.] for those attacks is closely tied to the working conditionsof the nurses at the hospital. Grange's allegations that."only very minimal patient care is given and safetystandards are stretched to the limit and beyond" are im-In short, Glendon's message to her fellow em- mediately tied to working conditions, i.e., poor staffing,ployees is that they have work-related problems and overwork, and poor pay. The letter also notes that earli-suggests that one of the reasons for these problems er, nonpublic suggestions and complaints had evidentlyis the manner in which Respondent's administrators fallen on deaf ears with the hospital's administration andare chosen. Respondent's management may very board of trustees. I believe that it is clear from the tenorwell have been offended by Glendon's "rhetorical of the article that its intention was not to harass, dispar-hyperbole," but, as the Court said in Linn, supra at age, or harm Respondent, but simply to force the admin-63:istration to take heed of its employees complaints about...the most repulsive speech enjoys immunity wages and working conditions at the hospital.... the most repulsive speech enjoys immunity n , ., * -provided it falls short of a deliberate or reckless Respondent, acting through its spokesman, Administra-untruth. tor Lotreck, admitted that the reason Grange was notemployed by Respondent in June 1979 was because ofSince Glendon's article clearly is protected concert- thenewspaper articles that appeared in the Bar Harbored union activity, immune from restraint or interfer- Timesduring July 1978, all of which emanated fromence under state libel laws, a fortiori this same con- Grange's initially published letter of July 6, 1978. The re-duct is immune from restraint or interference by an jection of Grange's employment for the summer of 1979employer's disciplinary actions. [Footnote omitted]. by Lotreck created controversy among the administra-tion's personnel as manifested by the pharmacy, thera-Two other cases were cited by Respondent which peutic, and patient care committee meeting held on Aprilwould support a finding that the letter and subsequent 18, 1979; joint conference committee meeting held onMOUNT DESERT ISLAND HOSPITAL 593field Library and Museum Association, 238 NLRB 1673 activity of Grange were protected. In Richboro Commu-(1979), and The Reading Hospital and Medical Center, 226 nity Mental Health Council, 242 NLRB 1267 (1979), anNLRB 611 (1976). In Springfield, an employee of the As- employee was denied a promotion because of statementssociation published an article in the union newsletter made in a letter which was distributed to an assortmentwhich stated, inter alia, that Respondent's chief adminis- of agencies which funded and/or reviewed the employer.trator was: The Administrative Law Judge found that portions ofthe employee's letter criticizing the employer's adminis-.a man who never "lost contact" with working tration and chairman of the board were unprotected. Theprofessionals because he never had it to begin with. Board disagreed, finding that the purpose of the letterHe is simply a man who, when he lost his job at w t c a discharge of a fellow employ-Forbes & Wallace, was put on a form of welfare- ee and that the criticism of the employer's operationfor-the-nich courtesy of his friends on the Board ofi. * .*'. ,.T e- i cue owere merely cited in support of his major contention thatTrustees.the charging party's fellow employee had been wrongful-In that case, Respondent argued that the employee went ly discharged.too far, that her statements were libelous, per se, that she Another case in which the activity of health care em-insulted a management official, and that such statements ployees was found to be protected was Community Hos-by an employee were neither acceptable nor permissable. pital of Roanoke Valley, Incorporated v. N.L.R.B., 538In reversing the Administrative Law Judge who agreed F.2d 607 (4th Cir. 1976), enfd. 220 NLRB 217 (1975).with Respondent, the Board stated at 1673-74 that: Thedispute arose in the context of an organizational at-tempt by the Virginia Nurses Association of registeredClearly the Administrative Law Judge erred. nurses at Roanoke Hospital. Ile charging parties wereSpecificity and/or articulation are not the touch- identified as leaders of the organizational effort who hadstone of union or protected concerted activity. made statements on television to the effect that there wasRather, the issue to be addressed is the question of n coverage during certain shifts, which chargingwhether or not the comments are related to con- .., ., ,oerg -uin .eti -.,. , ,hc ." °inwhethe or not the com t a ted to c parties attributed to an ongoing dispute over salaries andcerted or union interests. Once the concertednat benefits. The Administrative Law Judge found, withof the words is established (as formed by the Ad- o an c a l, ta t pl o u wasministrative Law Judge), Respondent had the Board and court approval, that the public outburst wasmidnistrative s w thatdthe), wrespodent p ihad ithe causedbytheemployer's coercive conduct and that theburden to show that the words were published with saeet aecnenn ain aecetdnknowledge of their falsity or with reckless disregard causements made concerning patient care created noof whether they were true or false. In Letter Carri- causeforalanbythet ped andtherefore, theers. 418 U.S. at 283, the Supreme Court stated: statements were protected.[footnote omitted] With the teaching of the foregoing cases in mind, Ihave carefully reviewed the letter of Grange which is atBut Linn recognized that federal law gives a the heart of this controversy. I find that the writing ofunion license to use intemperate, abusive, or insult- this letter as well as Grange's subsequent activity, consti-ing language without fear of restraint or penalty if tutes protected activity. Although the letter does attackit believes such rhetoric to be an effective means the hospital's safety levels and administration, the basisto make its point. [Emphasis supplied.] for those attacks is closely tied to the working conditionsof the nurses at the hospital. Grange's allegations that."only very minimal patient care is given and safetystandards are stretched to the limit and beyond" are im-In short, Glendon's message to her fellow em- mediately tied to working conditions, i.e., poor staffing,ployees is that they have work-related problems and overwork, and poor pay. The letter also notes that earli-suggests that one of the reasons for these problems er, nonpublic suggestions and complaints had evidentlyis the manner in which Respondent's administrators fallen on deaf ears with the hospital's administration andare chosen. Respondent's management may very board of trustees. I believe that it is clear from the tenorwell have been offended by Glendon's "rhetorical of the article that its intention was not to harass, dispar-hyperbole," but, as the Court said in Linn, supra at age, or harm Respondent, but simply to force the admin-63:istration to take heed of its employees complaints about...the most repulsive speech enjoys immunity wages and working conditions at the hospital.... the most repulsive speech enjoys immunity n , ., * -provided it falls short of a deliberate or reckless Respondent, acting through its spokesman, Administra-untruth. tor Lotreck, admitted that the reason Grange was notemployed by Respondent in June 1979 was because ofSince Glendon's article clearly is protected concert- thenewspaper articles that appeared in the Bar Harbored union activity, immune from restraint or interfer- Times during July 1978, all of which emanated fromence under state libel laws, a fortiori this same con- Grange's initially published letter of July 6, 1978. The re-duct is immune from restraint or interference by an jection of Grange's employment for the summer of 1979employer's disciplinary actions. [Footnote omitted]. by Lotreck created controversy among the administra-tion's personnel as manifested by the pharmacy, thera-Two other cases were cited by Respondent which peutic, and patient care committee meeting held on Aprilwould support a finding that the letter and subsequent 18, 1979; joint conference committee meeting held on 594 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 8, 1979; executive committee meeting on May 9, reason for not rehiring him does not reflect an employee1979; and medical staffing meeting on May 10, 1979. At so unhappy with his position that one would not rehirethe joint conference meeting held on May 8, and attend- him for that reason alone. Respondent offered a signifi-ed by Lotreck, among others, Lotreck was quoted in Dr. cant amount of testimony regarding the availability ofRobert Beekman's (an observer) testimony to have stated positions at the hospital for which Grange was not quali-relative to the subject of Grange, that it was an act of fied and conversely the lack of positions for which heincompetence to hire someone who had been a trouble- was qualified. Respondent's Director of Nursing, Os-maker, who had stirred up the nurses, who had taken borne, testified that Grange, on or about June 26, 1980,our problems to the newspapers and the public. Lotreck was not hired as a permanent full-time registered nursefurther stated at the meeting that if he had known that because his qualifications did not meet Osborne's stand-Dunne had hired Grange, Lotreck would not have or- ards. This position is weakened significantly because sub-dered her to tell him that there was no position; but, sequent to Grange's denial for permanent full-time em-Dunne had told Lotreck that Grange had only inquired ployment by Respondent on or about June 26, 1980, Os-and no position had been offered to Grange. Dunne, who borne offered other applicants registered nurses' positionswas present at the meeting, accused Lotreck of not tell- that Grange was qualified to fill. According to the testi-ing the truth in a heated discussion that followed, result- mony of Osborne's predecessor, Louise Dunne, Grangeing in Dunne nearly offering her resignation. was qualified during the summers of 1979 and 1980 to fillRespondent urges that the primary reason for Grange the nurse position of med./surg. charge nurse and/ornot being hired was based on Grange's exit interview general nurse. He was also qualified to be trained as anwhich was critical of Respondent's administration. OB or ICU nurse. Respondent hired an applicant, Strat-Review of the exit interview reveals on its face that ton, who started on July 7, 1980, as a charge nurse. SheGrange generally liked the hospital, his coworkers, and had never previously been employed by Respondent.supervisors, and the nature of his work. It also reveals Whatever may be the actual case with regard to the hos-that he was critical of the hospital's top administration pital's desire to hire only nurses with specialized training,because of working conditions, pay, and the other mat- I find the true state of affairs with respect to Grange toters complained about in the letter to the newspaper and be that the hospital would not voluntarily rehire him re-the petition subsequently circulated among the nursing gardless of his qualifications. Accordingly, for all thestaff. I find that from the record as a whole that Re- reasons set forth above, I conclude that Respondent's re-spondent refused to rehire Grange for the summer of fusal to rehire Grange constitutes a violation of Section1979 and thereafter primarily because of Grange's pub- 8(a)(l) of the Act.lished letter in the Bar Harbor Times of July 6, 1978, and The General Counsel has also alleged that Respondentthe concerted activity that resulted therefrom. As noted has violated Section 8(a)(4) of the Act in that the firstearlier, the hospital blames Grange and the publicity sur- charge filed in this proceeding by Grange was alsorounding the hospital that emanated from his July 6, reason for the hospital's refusal to rehire him subsequent-1978, article as causing the hospital to prematurely end ly. I cannot find any substantial evidence in this recordits capital fund drive. I find that it is unfair to lay the to support this charge. As I have noted above, it is mydeath of the drive solely at the feet of Grange. Had his finding that the hospital made a virtually irrevocable de-accusations about working and other conditions at the cision not to rehire Grange as a result of his protectedhospital been unfounded or patently false, the continuing concerted activities. Certainly the filing of a charge withcriticism of the hospital that resulted from the article the Board by Grange in 1979 did nothing to change thewould not have occurred. hospital's position; however, there is no evidence to es-Are there any legitimate business reasons for not tablish that it modified or strengthened this position. Ac-hiring Grange unrelated to his protected concerted activ- cordingly, I cannot find that Respondent has violatedity which would justify Respondent's refusal to rehire Section 8(aX4) of the Act.him? Under the recently formulated test in Wright Line,a Division of Wright Line, Inc., 251 NLRB 1083 (1980), B. Blacklisting of Grangewhere there is a possibility of dual or "mixed" motives inthe action taken by an employer, one such being proper Respondent's administrator, Lotreck, on or about Mayunder the law, and the other being improper, the burden 2, 1979, instructed his assistant administrator, Paulis upon the: O'Neill, to contact the administrator of Sonagee EstatesNursing Home and to inform him that it would be in the..the General Counsel [to] make a prima facie best interest of Sonagee if he did not hire Grange. Inshowing sufficient to support the inference that the view of the fact that nursing positions in the small com-protected conduct was a "motivating factor" in the munity of Bar Harbor, Maine, are limited, Respondentemployer's decision. Once this is established, the could naturally assume that Sonagee would be one of theburden will shift to the employer to demonstrate few prospective places of employment in the immediatethat the same action would have taken place even area that Grange could possibly apply. According to thein the absence of the protected conduct. uncontroverted testimony of Richird Collier, administra-tor at Sonagee, he received a telephone call from O'NeillI have heretofore found that Grange's protected activi- on or about May 4, 1979, and was informed by O'Neillty is a primary reason for the employer not rehiring him. that Grange was not going to be hired at Respondent'sGrange's exit interview urged by Respondent as the hospital as he was a troublemaker who has caused the594 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 8, 1979; executive committee meeting on May 9, reason for not rehiring him does not reflect an employee1979; and medical staffing meeting on May 10, 1979. At so unhappy with his position that one would not rehirethe joint conference meeting held on May 8, and attend- him for that reason alone. Respondent offered a signifi-ed by Lotreck, among others, Lotreck was quoted in Dr. cant amount of testimony regarding the availability ofRobert Beekman's (an observer) testimony to have stated positions at the hospital for which Grange was not quali-relative to the subject of Grange, that it was an act of fied and conversely the lack of positions for which heincompetence to hire someone who had been a trouble- was qualified. Respondent's Director of Nursing, Os-maker, who had stirred up the nurses, who had taken borne, testified that Grange, on or about June 26, 1980,our problems to the newspapers and the public. Lotreck was not hired as a permanent full-time registered nursefurther stated at the meeting that if he had known that because his qualifications did not meet Osborne's stand-Dunne had hired Grange, Lotreck would not have or- ards. This position is weakened significantly because sub-dered her to tell him that there was no position; but, sequent to Grange's denial for permanent full-time em-Dunne had told Lotreck that Grange had only inquired ployment by Respondent on or about June 26, 1980, Os-and no position had been offered to Grange. Dunne, who borne offered other applicants registered nurses' positionswas present at the meeting, accused Lotreck of not tell- that Grange was qualified to fill. According to the testi-ing the truth in a heated discussion that followed, result- mony of Osborne's predecessor, Louise Dunne, Grangeing in Dunne nearly offering her resignation, was qualified during the summers of 1979 and 1980 to fillRespondent urges that the primary reason for Grange the nurse position of med./surg. charge nurse and/ornot being hired was based on Grange's exit interview general nurse. He was also qualified to be trained as anwhich was critical of Respondent's administration. OB or ICU nurse. Respondent hired an applicant, Strat-Review of the exit interview reveals on its face that ton, who started on July 7, 1980, as a charge nurse. SheGrange generally liked the hospital, his coworkers, and had never previously been employed by Respondent.supervisors, and the nature of his work. It also reveals Whatever may be the actual case with regard to the hos-that he was critical of the hospital's top administration pital's desire to hire only nurses with specialized training,because of working conditions, pay, and the other mat- I find the true state of affairs with respect to Grange toters complained about in the letter to the newspaper and be that the hospital would not voluntarily rehire him re-the petition subsequently circulated among the nursing gardless of his qualifications. Accordingly, for all thestaff. I find that from the record as a whole that Re- reasons set forth above, I conclude that Respondent's re-spondent refused to rehire Grange for the summer of fusal to rehire Grange constitutes a violation of Section1979 and thereafter primarily because of Grange's pub- 8(a)(l) of the Act.lished letter in the Bar Harbor Times of July 6, 1978, and The General Counsel has also alleged that Respondentthe concerted activity that resulted therefrom. As noted has violated Section 8(a)(4) of the Act in that the firstearlier, the hospital blames Grange and the publicity sur- charge filed in this proceeding by Grange was alsorounding the hospital that emanated from his July 6, reason for the hospital's refusal to rehire him subsequent-1978, article as causing the hospital to prematurely end ly. I cannot find any substantial evidence in this recordits capital fund drive. I find that it is unfair to lay the to support this charge. As I have noted above, it is mydeath of the drive solely at the feet of Grange. Had his finding that the hospital made a virtually irrevocable de-accusations about working and other conditions at the cision not to rehire Grange as a result of his protectedhospital been unfounded or patently false, the continuing concerted activities. Certainly the filing of a charge withcriticism of the hospital that resulted from the article the Board by Grange in 1979 did nothing to change thewould not have occurred. hospital's position; however, there is no evidence to es-Are there any legitimate business reasons for not tablish that it modified or strengthened this position. Ac-hiring Grange unrelated to his protected concerted activ- cordingly, I cannot find that Respondent has violatedity which would justify Respondent's refusal to rehire Section 8(aX4) of the Act.him? Under the recently formulated test in Wright Line,a Division of Wright Line, Inc., 251 NLRB 1083 (1980), B. Blacklisting of Grangewhere there is a possibility of dual or "mixed" motives inthe action taken by an employer, one such being proper Respondent's administrator, Lotreck, on or about Mayunder the law, and the other being improper, the burden 2, 1979, instructed his assistant administrator, Paulis upon the: O'Neill, to contact the administrator of Sonagee EstatesNursing Home and to inform him that it would be in the... the General Counsel [to] make a prima facie best interest of Sonagee if he did not hire Grange. Inshowing sufficient to support the inference that the view of the fact that nursing positions in the small com-protected conduct was a "motivating factor" in the munity of Bar Harbor, Maine, are limited, Respondentemployer's decision. Once this is established, the could naturally assume that Sonagee would be one of theburden will shift to the employer to demonstrate few prospective places of employment in the immediatethat the same action would have taken place even area that Grange could possibly apply. According to thein the absence of the protected conduct. uncontroverted testimony of Richird Collier, administra-tor at Sonagee, he received a telephone call from O'NeillI have heretofore found that Grange's protected activi- on or about May 4, 1979, and was informed by O'Neillty is a primary reason for the employer not rehiring him. that Grange was not going to be hired at Respondent'sGrange's exit interview urged by Respondent as the hospital as he was a troublemaker who has caused the594 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 8, 1979; executive committee meeting on May 9, reason for not rehiring him does not reflect an employee1979; and medical staffing meeting on May 10, 1979. At so unhappy with his position that one would not rehirethe joint conference meeting held on May 8, and attend- him for that reason alone. Respondent offered a signifi-ed by Lotreck, among others, Lotreck was quoted in Dr. cant amount of testimony regarding the availability ofRobert Beekman's (an observer) testimony to have stated positions at the hospital for which Grange was not quali-relative to the subject of Grange, that it was an act of fied and conversely the lack of positions for which heincompetence to hire someone who had been a trouble- was qualified. Respondent's Director of Nursing, Os-maker, who had stirred up the nurses, who had taken borne, testified that Grange, on or about June 26, 1980,our problems to the newspapers and the public. Lotreck was not hired as a permanent full-time registered nursefurther stated at the meeting that if he had known that because his qualifications did not meet Osborne's stand-Dunne had hired Grange, Lotreck would not have or- ards. This position is weakened significantly because sub-dered her to tell him that there was no position; but, sequent to Grange's denial for permanent full-time em-Dunne had told Lotreck that Grange had only inquired ployment by Respondent on or about June 26, 1980, Os-and no position had been offered to Grange. Dunne, who borne offered other applicants registered nurses' positionswas present at the meeting, accused Lotreck of not tell- that Grange was qualified to fill. According to the testi-ing the truth in a heated discussion that followed, result- mony of Osborne's predecessor, Louise Dunne, Grangeing in Dunne nearly offering her resignation, was qualified during the summers of 1979 and 1980 to fillRespondent urges that the primary reason for Grange the nurse position of med./surg. charge nurse and/ornot being hired was based on Grange's exit interview general nurse. He was also qualified to be trained as anwhich was critical of Respondent's administration. OB or ICU nurse. Respondent hired an applicant, Strat-Review of the exit interview reveals on its face that ton, who started on July 7, 1980, as a charge nurse. SheGrange generally liked the hospital, his coworkers, and had never previously been employed by Respondent.supervisors, and the nature of his work. It also reveals Whatever may be the actual case with regard to the hos-that he was critical of the hospital's top administration pital's desire to hire only nurses with specialized training,because of working conditions, pay, and the other mat- I find the true state of affairs with respect to Grange toters complained about in the letter to the newspaper and be that the hospital would not voluntarily rehire him re-the petition subsequently circulated among the nursing gardless of his qualifications. Accordingly, for all thestaff. I find that from the record as a whole that Re- reasons set forth above, I conclude that Respondent's re-spondent refused to rehire Grange for the summer of fusal to rehire Grange constitutes a violation of Section1979 and thereafter primarily because of Grange's pub- 8(a)(l) of the Act.lished letter in the Bar Harbor Times of July 6, 1978, and The General Counsel has also alleged that Respondentthe concerted activity that resulted therefrom. As noted has violated Section 8(a)(4) of the Act in that the firstearlier, the hospital blames Grange and the publicity sur- charge filed in this proceeding by Grange was alsorounding the hospital that emanated from his July 6, reason for the hospital's refusal to rehire him subsequent-1978, article as causing the hospital to prematurely end ly. I cannot find any substantial evidence in this recordits capital fund drive. I find that it is unfair to lay the to support this charge. As I have noted above, it is mydeath of the drive solely at the feet of Grange. Had his finding that the hospital made a virtually irrevocable de-accusations about working and other conditions at the cision not to rehire Grange as a result of his protectedhospital been unfounded or patently false, the continuing concerted activities. Certainly the filing of a charge withcriticism of the hospital that resulted from the article the Board by Grange in 1979 did nothing to change thewould not have occurred. hospital's position; however, there is no evidence to es-Are there any legitimate business reasons for not tablish that it modified or strengthened this position. Ac-hiring Grange unrelated to his protected concerted activ- cordingly, I cannot find that Respondent has violatedity which would justify Respondent's refusal to rehire Section 8(aX4) of the Act.him? Under the recently formulated test in Wright Line,a Division of Wright Line, Inc., 251 NLRB 1083 (1980), B. Blacklisting of Grangewhere there is a possibility of dual or "mixed" motives inthe action taken by an employer, one such being proper Respondent's administrator, Lotreck, on or about Mayunder the law, and the other being improper, the burden 2, 1979, instructed his assistant administrator, Paulis upon the: O'Neill, to contact the administrator of Sonagee EstatesNursing Home and to inform him that it would be in the... the General Counsel [to] make a prima facie best interest of Sonagee if he did not hire Grange. Inshowing sufficient to support the inference that the view of the fact that nursing positions in the small com-protected conduct was a "motivating factor" in the munity of Bar Harbor, Maine, are limited, Respondentemployer's decision. Once this is established, the could naturally assume that Sonagee would be one of theburden will shift to the employer to demonstrate few prospective places of employment in the immediatethat the same action would have taken place even area that Grange could possibly apply. According to thein the absence of the protected conduct. uncontroverted testimony of Richird Collier, administra-tor at Sonagee, he received a telephone call from O'NeillI have heretofore found that Grange's protected activi- on or about May 4, 1979, and was informed by O'Neillty is a primary reason for the employer not rehiring him. that Grange was not going to be hired at Respondent'sGrange's exit interview urged by Respondent as the hospital as he was a troublemaker who has caused the594 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 8, 1979; executive committee meeting on May 9, reason for not rehiring him does not reflect an employee1979; and medical staffing meeting on May 10, 1979. At so unhappy with his position that one would not rehirethe joint conference meeting held on May 8, and attend- him for that reason alone. Respondent offered a signifi-ed by Lotreck, among others, Lotreck was quoted in Dr. cant amount of testimony regarding the availability ofRobert Beekman's (an observer) testimony to have stated positions at the hospital for which Grange was not quali-relative to the subject of Grange, that it was an act of fied and conversely the lack of positions for which heincompetence to hire someone who had been a trouble- was qualified. Respondent's Director of Nursing, Os-maker, who had stirred up the nurses, who had taken borne, testified that Grange, on or about June 26, 1980,our problems to the newspapers and the public. Lotreck was not hired as a permanent full-time registered nursefurther stated at the meeting that if he had known that because his qualifications did not meet Osborne's stand-Dunne had hired Grange, Lotreck would not have or- ards. This position is weakened significantly because sub-dered her to tell him that there was no position; but, sequent to Grange's denial for permanent full-time em-Dunne had told Lotreck that Grange had only inquired ployment by Respondent on or about June 26, 1980, Os-and no position had been offered to Grange. Dunne, who borne offered other applicants registered nurses' positionswas present at the meeting, accused Lotreck of not tell- that Grange was qualified to fill. According to the testi-ing the truth in a heated discussion that followed, result- mony of Osborne's predecessor, Louise Dunne, Grangeing in Dunne nearly offering her resignation, was qualified during the summers of 1979 and 1980 to fillRespondent urges that the primary reason for Grange the nurse position of med./surg. charge nurse and/ornot being hired was based on Grange's exit interview general nurse. He was also qualified to be trained as anwhich was critical of Respondent's administration. OB or ICU nurse. Respondent hired an applicant, Strat-Review of the exit interview reveals on its face that ton, who started on July 7, 1980, as a charge nurse. SheGrange generally liked the hospital, his coworkers, and had never previously been employed by Respondent.supervisors, and the nature of his work. It also reveals Whatever may be the actual case with regard to the hos-that he was critical of the hospital's top administration pital's desire to hire only nurses with specialized training,because of working conditions, pay, and the other mat- I find the true state of affairs with respect to Grange toters complained about in the letter to the newspaper and be that the hospital would not voluntarily rehire him re-the petition subsequently circulated among the nursing gardless of his qualifications. Accordingly, for all thestaff. I find that from the record as a whole that Re- reasons set forth above, I conclude that Respondent's re-spondent refused to rehire Grange for the summer of fusal to rehire Grange constitutes a violation of Section1979 and thereafter primarily because of Grange's pub- 8(a)(l) of the Act.lished letter in the Bar Harbor Times of July 6, 1978, and The General Counsel has also alleged that Respondentthe concerted activity that resulted therefrom. As noted has violated Section 8(a)(4) of the Act in that the firstearlier, the hospital blames Grange and the publicity sur- charge filed in this proceeding by Grange was alsorounding the hospital that emanated from his July 6, reason for the hospital's refusal to rehire him subsequent-1978, article as causing the hospital to prematurely end ly. I cannot find any substantial evidence in this recordits capital fund drive. I find that it is unfair to lay the to support this charge. As I have noted above, it is mydeath of the drive solely at the feet of Grange. Had his finding that the hospital made a virtually irrevocable de-accusations about working and other conditions at the cision not to rehire Grange as a result of his protectedhospital been unfounded or patently false, the continuing concerted activities. Certainly the filing of a charge withcriticism of the hospital that resulted from the article the Board by Grange in 1979 did nothing to change thewould not have occurred. hospital's position; however, there is no evidence to es-Are there any legitimate business reasons for not tablish that it modified or strengthened this position. Ac-hiring Grange unrelated to his protected concerted activ- cordingly, I cannot find that Respondent has violatedity which would justify Respondent's refusal to rehire Section 8(aX4) of the Act.him? Under the recently formulated test in Wright Line,a Division of Wright Line, Inc., 251 NLRB 1083 (1980), B. Blacklisting of Grangewhere there is a possibility of dual or "mixed" motives inthe action taken by an employer, one such being proper Respondent's administrator, Lotreck, on or about Mayunder the law, and the other being improper, the burden 2, 1979, instructed his assistant administrator, Paulis upon the: O'Neill, to contact the administrator of Sonagee EstatesNursing Home and to inform him that it would be in the... the General Counsel [to] make a prima facie best interest of Sonagee if he did not hire Grange. Inshowing sufficient to support the inference that the view of the fact that nursing positions in the small com-protected conduct was a "motivating factor" in the munity of Bar Harbor, Maine, are limited, Respondentemployer's decision. Once this is established, the could naturally assume that Sonagee would be one of theburden will shift to the employer to demonstrate few prospective places of employment in the immediatethat the same action would have taken place even area that Grange could possibly apply. According to thein the absence of the protected conduct. uncontroverted testimony of Richird Collier, administra-tor at Sonagee, he received a telephone call from O'NeillI have heretofore found that Grange's protected activi- on or about May 4, 1979, and was informed by O'Neillty is a primary reason for the employer not rehiring him. that Grange was not going to be hired at Respondent'sGrange's exit interview urged by Respondent as the hospital as he was a troublemaker who has caused the MOUNT DESERT ISLAND HOSPITAL 595hospital a lot of grief. He suggested that Collier not hire CONCLUSIONS OF LAWGrange. Collier immediately informed his director of 1. Mount Desert Island Hospital is an employer en-1. Mount Desert Island Hospital is an employer en-nursing, Donna Cameron, about O'Neill's telephone con- gaged in commerce within the meaning of Section 2(2),versation. The sum and substance of this conversation ( and ( of te Actwas also communicated by Collier to Grange on May 7, t .was also communicated by Coier tno Grange on May 7, 2. By refusing to rehire its former employee, Malachy1979. On May 9, 1979, Collier then communicated theGrange, since June 1979 because of his protected con-content of his telephone conversation with O'Neill to certed activities, Respondent has engaged in unfair laborDr. Robert Beekman. The testimony clearly reflects an practices affecting commerce within the meaning of Sec-attempt by Respondent to blacklist Malachy Grange tions 8(a)(1) and 2(6) of the Act.from employment with an prospective employer in the 3. By attempting to blacklist its former employee, Ma-Bar Harbor, Maine, area. As I have found that Respond- lachy Grange, with a prospective employer in the Barent has refused to rehire Grange because of his protected Harbor, Maine, area, Respondent has engaged in and isconcerted activity, I likewise find that the attempt to engaging in unfair labor practices within the meaning ofblacklist Grange in Bar Harbor was motivated by this Section 8(a)(1) of the Act.same concerted activity. Respondent's action in this 4. Respondent did not engage in unfair labor practicesregard further violated Section 8(aXl) of the Act. Harold within the meaning of Section 8(aX4) of the Act as a sep-Jackson, a sole proprietor, d/b/a Truck and Trailer Service, arate violation of the Act by refusing to rehire its em-239 NLRB 1070 (1978), and Professional Ambulance Serv- ployee Malachy Grange.ice, Inc., 232 NLRB 1141 (1977). The fact that, subse- Upon the foregoing findings of fact, conclusions ofquently, Respondent referred Grange to another hospital law, and the entire record, and pursuant to Section 10(c)for employment does not change my finding. It is entire- of the Act, I issue the following recommended:ly consistent with Respondent's desire to get Grange outof Bar Harbor that it find him a job in some other com- ORDER3munity. The Respondent, Mount Desert Island Hospital, BarIll. THE REMEDY Harbor, Maine, its officers, agents, successors, and as-signs, shall:As I have found that Respondent did engage in and is 1. Cease and desist from:engaging in unfair labor practices within the meaning of (a) Refusing to rehire or otherwise discriminatingSection 8(aXl) of the Act by refusing to rehire and at- against employees in regard to hiring or tenure of em-tempting to blacklist Malachy Grange, I shall recom- ployment or any other term or condition of employmentmend that it cease and desist therefrom and take certain because they engage in concerted activities protected byaffirmative action designed to effectuate the policies of Section 7 of the National Labor Relations Act.the Act. (b) Attempting to blacklist its employees or in any likeI have found that by attempting to blacklist Malachy or related manner interfering with, restraining, or coerc-Grange with a prospective employer in the Bar Harbor, ing employees in the exercise of their rights to engage inMaine, area, Respondent restrained and coerced its em- or refrain from engaging in any or all of the activitiesployee in the rights given to him in Section 7 of the Act specified in Section 7 of the Act.and in violation of Section 8(a)(l) of the Act. I recom- 2. Take the following affirmative action which is nec-mend that it cease and desist from attempting to blacklist essary to effectuate the policies of the Act:Malachy Grange. (a) Employ Maiachy Grange at its Bar Harbor, Maine,I have found that Respondent unlawfully refused to hospital facility in any nursing position for whichrehire Malachy Grange because he engaged in protected Grange is medically qualified. If no such position existsconcerted activities in violation of Section 8(a)(l) of the at this time, employ Grange for the first available nurs-Act. I recommend that Respondent be ordered to reem- ing position for which range is qualified.ployee Grange at its Bar Harbor, Maine, hospital facility (b) Make Malachy Grange whole for any loss of earn-in any nursing position for which Grange is medically ings he may have suffered as a result of Respondent's re-qualified. If no such position exists at this time, I recom- fusal to reemploy him in the manner set forth n ths de-mend that Respondent be ordered to offer Grange em- cision entitled The emedy.ployment for the first available nursing position for (c) Preserve and, upon request, make available to thewhich he is qualified. I shall further recommend that Re- Board or its agents, for examination and copying, allspondent be ordered to make Grange whole for any loss payrol recordso , socoialsecuty payment records time-of earnings he may have suffered as a result of Respond- crds necessary to analyze the amount of backpay duecords necessary to analyze the amount of backpay dueent's unlawful refusal to hire him since June 1979, less under the terms of this remedial Order.net earnings to which shall be added interest to be com-puted in the manner described in F. W Woolworth Com- In the event no exceptions are filed as provided by Sec. 102.46 of thepany, 90 NLRB 289 (1950), and Florida Steel Corporation, Rules and Regulations of the National Labor Relations Board, the find-231 NLRB 651 (1977). ings. conclusions, and recommended Order herein shall, as provided inOn the basis of the above findings of fact and the Sec. 102.48 of the Rules and Regulations, be adopted by the Board andOn the basis of the above findings of fact and theep eo g dn m c nt m i f i 2Oentihorde bsis omth a bovseusof fc become its findings, conclusions, and Order, and all objections theretoentire record in this case, I make the following. shall be deemed waived for all purposes.MOUNT DESERT ISLAND HOSPITAL 595hospital a lot of grief. He suggested that Collier not hireCONCLUSIONS OF LAWGrange. Collier immediately informed his director of 1. M rt I H i an emploer*en* r\ <-* i.. /V».T *n> » i u1. Mount Desert Island Hospital is an employer en-nursing, Donna Cameron, about O'Neill's telephone con- ge commerce within the meaning of Section 2(2),versation. The sum and substance of this conversation (),ad (7) of the Act.was also communicated by Collier to Grange on May 7, -..,, ,was also communicated by Coier to. Grange on May 7, 2. By refusing to rehire its former employee, Malachy1979. On May 9. 1979, Collier then communicated the G s J 17 b o his pcontent of his telephone conversation with O'Neill to certed activities, Respondent has engaged in unfair laborDr. Robert Beekman. The testimony clearly reflects an practices affecting commerce within the meaning of Sec-attempt by Respondent to blacklist Malachy Grange tions 8(a)(l) and 2(6) of the Act.from employment with an prospective employer in the 3. By attempting to blacklist its former employee, Ma-Bar Harbor, Maine, area. As I have found that Respond- lachy Grange, with a prospective employer in the Barent has refused to rehire Grange because of his protected Harbor, Maine, area, Respondent has engaged in and isconcerted activity, I likewise find that the attempt to engaging in unfair labor practices within the meaning ofblacklist Grange in Bar Harbor was motivated by this Section 8(a)(l) of the Act.same concerted activity. Respondent's action in this 4. Respondent did not engage in unfair labor practicesregard further violated Section 8(aX() of the Act. Harold within the meaning of Section 8(aX4) of the Act as a sep-Jackson, a sole proprietor, d/b/a Truck and Trailer Service, arate violation of the Act by refusing to rehire its em-239 NLRB 1070 (1978), and Professional Ambulance Serv- ployee Malachy Grange.ice, Inc., 232 NLRB 1141 (1977). The fact that, subse- Upon the foregoing findings of fact, conclusions ofquently, Respondent referred Grange to another hospital law, and the entire record, and pursuant to Section 10(c)for employment does not change my finding. It is entire- of the Act, I issue the following recommended:ly consistent with Respondent's desire to get Grange outof Bar Harbor that it find him a job in some other com- ORDER 3munity.The Respondent, Mount Desert Island Hospital, BarIll. THE REMEDY Harbor, Maine, its officers, agents, successors, and as-signs, shall:As I have found that Respondent did engage in and is 1. Cease and desist from:engaging in unfair labor practices within the meaning of (a) Refusing to rehire or otherwise discriminatingSection 8(aXI) of the Act by refusing to rehire and at- against employees in regard to hiring or tenure of em-tempting to blacklist Malachy Grange, I shall recom- ployment or any other term or condition of employmentmend that it cease and desist therefrom and take certain because they engage in concerted activities protected byaffirmative action designed to effectuate the policies of Section 7 of the National Labor Relations Act.the Act. (b) Attempting to blacklist its employees or in any likeI have found that by attempting to blacklist Malachy or related manner interfering with, restraining, or coerc-Grange with a prospective employer in the Bar Harbor, ing employees in the exercise of their rights to engage inMaine, area, Respondent restrained and coerced its em- or refrain from engaging in any or all of the activitiesployee in the rights given to him in Section 7 of the Act specified in Section 7 of the Act.and in violation of Section 8(a)(l) of the Act. I recom- 2. Take the following affirmative action which is nec-mend that it cease and desist from attempting to blacklist essary to effectuate the policies of the Act:Malachy Grange. (a) Employ Maiachy Grange at its Bar Harbor, Maine,I have found that Respondent unlawfully refused to hospital facility in any nursing position for whichrehire Malachy Grange because he engaged in protected Grange is medically qualified. If no such position existsconcerted activities in violation of Section 8(a)(l) of the atthistime, employ Grange for the first available nurs-Act. I recommend that Respondent be ordered to reem- ing position forwhichGrange is qualified.ployee Grange at its Bar Harbor, Maine, hospital facility (b) Make Malachy Grange whole for any loss of earn-in any nursing position for which Grange is medically ings he may have suffered as a result of Respondent's re-qualified. If no such position exists at this time, I recom- fusaltoreemploy himin the manner setforth in this de-mend that Respondent be ordered to offer Grange em- c)sPonentstleduTher ,aedyeeployment for the first available nursing position for (c) Preserveands, fpor equestx make available to thewhich he is qualified. I shall further recommend that Re- pBoard or its agents, for examination and copying, allspondcnt be ordered to make Grange whole for any loss pay;011recordsi, soci11securitypayent records, time-sponentbe oderd tomak Grage holeforany oss cards, personnel records and reports, and all other re-of earnings he may have suffered as a result of Respond- cordsnecessary to ana acp due.. , -, , -, ... .., ,—,' cords necessary to analyze the amount of backpay dueent's unlawful refusal to hire him since June 1979, less u t t o ti rdnet earnings to which shall be added interest to be com-puted in the manner described in F W. Woolvorth Com- In the event no exceptions are filed as provided by Sec. 102.46 of thepany, 90 NLRB 289 (1950), and Florida Steel Corporation, Rules and Regulations of the National Labor Relations Board, the nnd-231 NLRB 651 (1977). ings, conclusions, and recommended Order herein shall, as provided inOn the basis of the above findings of fact and the sec. 102.48 of the Rules and Regulations, be adopted by the Board andOn thre basis of the above findings of fact and the become its fndings, conclusions, and Order, and all objections theretoentire record in this cawe, I make the following. shall be deemed waived for all purposes.MOUNT DESERT ISLAND HOSPITAL 595hospital a lot of grief. He suggested that Collier not hireCONCLUSIONS OF LAWGrange. Collier immediately informed his director of 1. M rt I H i an emploer*en* r\ <-* i.. /V».T *n> » i u1. Mount Desert Island Hospital is an employer en-nursing, Donna Cameron, about O'Neill's telephone con- ge commerce within the meaning of Section 2(2),versation. The sum and substance of this conversation (),ad (7) of the Act.was also communicated by Collier to Grange on May 7, -..,, ,was also communicated by Coier to. Grange on May 7, 2. By refusing to rehire its former employee, Malachy1979. On May 9. 1979, Collier then communicated the G s J 17 b o his pcontent of his telephone conversation with O'Neill to certed activities, Respondent has engaged in unfair laborDr. Robert Beekman. The testimony clearly reflects an practices affecting commerce within the meaning of Sec-attempt by Respondent to blacklist Malachy Grange tions 8(a)(l) and 2(6) of the Act.from employment with an prospective employer in the 3. By attempting to blacklist its former employee, Ma-Bar Harbor, Maine, area. As I have found that Respond- lachy Grange, with a prospective employer in the Barent has refused to rehire Grange because of his protected Harbor, Maine, area, Respondent has engaged in and isconcerted activity, I likewise find that the attempt to engaging in unfair labor practices within the meaning ofblacklist Grange in Bar Harbor was motivated by this Section 8(a)(l) of the Act.same concerted activity. Respondent's action in this 4. Respondent did not engage in unfair labor practicesregard further violated Section 8(aX() of the Act. Harold within the meaning of Section 8(aX4) of the Act as a sep-Jackson, a sole proprietor, d/b/a Truck and Trailer Service, arate violation of the Act by refusing to rehire its em-239 NLRB 1070 (1978), and Professional Ambulance Serv- ployee Malachy Grange.ice, Inc., 232 NLRB 1141 (1977). The fact that, subse- Upon the foregoing findings of fact, conclusions ofquently, Respondent referred Grange to another hospital law, and the entire record, and pursuant to Section 10(c)for employment does not change my finding. It is entire- of the Act, I issue the following recommended:ly consistent with Respondent's desire to get Grange outof Bar Harbor that it find him a job in some other com- ORDER 3munity.The Respondent, Mount Desert Island Hospital, BarIll. THE REMEDY Harbor, Maine, its officers, agents, successors, and as-signs, shall:As I have found that Respondent did engage in and is 1. Cease and desist from:engaging in unfair labor practices within the meaning of (a) Refusing to rehire or otherwise discriminatingSection 8(aXl) of the Act by refusing to rehire and at- against employees in regard to hiring or tenure of em-tempting to blacklist Malachy Grange, I shall recom- ployment or any other term or condition of employmentmend that it cease and desist therefrom and take certain because they engage in concerted activities protected byaffirmative action designed to effectuate the policies of Section 7 of the National Labor Relations Act.the Act. (b) Attempting to blacklist its employees or in any likeI have found that by attempting to blacklist Malachy or related manner interfering with, restraining, or coerc-Grange with a prospective employer in the Bar Harbor, ing employees in the exercise of their rights to engage inMaine, area, Respondent restrained and coerced its em- or refrain from engaging in any or all of the activitiesployee in the rights given to him in Section 7 of the Act specified in Section 7 of the Act.and in violation of Section 8(a)(l) of the Act. I recom- 2. Take the following affirmative action which is nec-mend that it cease and desist from attempting to blacklist essary to effectuate the policies of the Act:Malachy Grange. (a) Employ Maiachy Grange at its Bar Harbor, Maine,I have found that Respondent unlawfully refused to hospital facility in any nursing position for whichrehire Malachy Grange because he engaged in protected Grange is medically qualified. If no such position existsconcerted activities in violation of Section 8(a)(l) of the atthistime, employ Grange for the first available nurs-Act. I recommend that Respondent be ordered to reem- ing position for which Grange is qualified.ployee Grange at its Bar Harbor, Maine, hospital facility (b) Make Malachy Grange whole for any loss of earn-in any nursing position for which Grange is medically ings he may have suffered as a result of Respondent's re-qualified. If no such position exists at this time, I recom- fusaltoreemploy himin the manner set forth in this de-mend that Respondent be ordered to offer Grange em- c)sPonentstleduThereaedy.oployment for the first available nursing position for (c) Preserveands, fpor equestx make available to thewhich he is qualified. I shall further recommend that Re- pBoard or its agents, for examination and copying, allspondcnt be ordered to make Grange whole for any loss pay;01recordsi, soci11securitypayment records, time-sponentbe oderd tomak Grage holeforany oss cards, personnel records and reports, and all other re-of earnings he may have suffered as a result of Respond- cordsnecessary to ana acp due.. , -, , -, ... .., ,—,' cords necessary to analyze the amount of backpay dueent's unlawful refusal to hire him since June 1979, less u th t o ti rdnet earnings to which shall be added interest to be com-puted in the manner described in F W. Woolvorth Com- In the event no exceptions are filed as provided by Sec. 102.46 of thepany, 90 NLRB 289 (1950), and Florida Steel Corporation, Rules and Regulations of the National Labor Relations Board, the nnd-231 NLRB 651 (1977). ings, conclusions, and recommended Order herein shall, as provided inOn the basis of the above findings of fact and the sec. 102.48 of the Rules and Regulations, be adopted by the Board andOn thre basis of the above findings of fact and the become its fndings, conclusions, and Order, and all objections theretoentire record in this cawe, I make the following. shall be deemed waived for all purposes.MOUNT DESERT ISLAND HOSPITAL 595hospital a lot of grief. He suggested that Collier not hireCONCLUSIONS OF LAWGrange. Collier immediately informed his director of 1. M rt I H i an emploer*en* r\ <-* i.. /V».T *n> » i u1. Mount Desert Island Hospital is an employer en-nursing, Donna Cameron, about O'Neill's telephone con- ge commerce within the meaning of Section 2(2),versation. The sum and substance of this conversation (),ad (7) of the Act.was also communicated by Collier to Grange on May 7, -..,, ,was also communicated by Coier to. Grange on May 7, 2. By refusing to rehire its former employee, Malachy1979. On May 9. 1979, Collier then communicated the G s J 17 b o his pcontent of his telephone conversation with O'Neill to certed activities, Respondent has engaged in unfair laborDr. Robert Beekman. The testimony clearly reflects an practices affecting commerce within the meaning of Sec-attempt by Respondent to blacklist Malachy Grange tions 8(a)(l) and 2(6) of the Act.from employment with an prospective employer in the 3. By attempting to blacklist its former employee, Ma-Bar Harbor, Maine, area. As I have found that Respond- lachy Grange, with a prospective employer in the Barent has refused to rehire Grange because of his protected Harbor, Maine, area, Respondent has engaged in and isconcerted activity, I likewise find that the attempt to engaging in unfair labor practices within the meaning ofblacklist Grange in Bar Harbor was motivated by this Section 8(a)(l) of the Act.same concerted activity. Respondent's action in this 4. Respondent did not engage in unfair labor practicesregard further violated Section 8(aX() of the Act. Harold within the meaning of Section 8(aX4) of the Act as a sep-Jackson, a sole proprietor, d/b/a Truck and Trailer Service, arate violation of the Act by refusing to rehire its em-239 NLRB 1070 (1978), and Professional Ambulance Serv- ployee Malachy Grange.ice, Inc., 232 NLRB 1141 (1977). The fact that, subse- Upon the foregoing findings of fact, conclusions ofquently, Respondent referred Grange to another hospital law, and the entire record, and pursuant to Section 10(c)for employment does not change my finding. It is entire- of the Act, I issue the following recommended:ly consistent with Respondent's desire to get Grange outof Bar Harbor that it find him a job in some other com- ORDER 3munity.The Respondent, Mount Desert Island Hospital, BarIll. THE REMEDY Harbor, Maine, its officers, agents, successors, and as-signs, shall:As I have found that Respondent did engage in and is 1. Cease and desist from:engaging in unfair labor practices within the meaning of (a) Refusing to rehire or otherwise discriminatingSection 8(aXl) of the Act by refusing to rehire and at- against employees in regard to hiring or tenure of em-tempting to blacklist Malachy Grange, I shall recom- ployment or any other term or condition of employmentmend that it cease and desist therefrom and take certain because they engage in concerted activities protected byaffirmative action designed to effectuate the policies of Section 7 of the National Labor Relations Act.the Act. (b) Attempting to blacklist its employees or in any likeI have found that by attempting to blacklist Malachy or related manner interfering with, restraining, or coerc-Grange with a prospective employer in the Bar Harbor, ing employees in the exercise of their rights to engage inMaine, area, Respondent restrained and coerced its em- or refrain from engaging in any or all of the activitiesployee in the rights given to him in Section 7 of the Act specified in Section 7 of the Act.and in violation of Section 8(a)(l) of the Act. I recom- 2. Take the following affirmative action which is nec-mend that it cease and desist from attempting to blacklist essary to effectuate the policies of the Act:Malachy Grange. (a) Employ Maiachy Grange at its Bar Harbor, Maine,I have found that Respondent unlawfully refused to hospital facility in any nursing position for whichrehire Malachy Grange because he engaged in protected Grange is medically qualified. If no such position existsconcerted activities in violation of Section 8(a)(l) of the atthistime, employ Grange for the first available nurs-Act. I recommend that Respondent be ordered to reem- ing position for which Grange is qualified.ployee Grange at its Bar Harbor, Maine, hospital facility (b) Make Malachy Grange whole for any loss of earn-in any nursing position for which Grange is medically ings he may have suffered as a result of Respondent's re-qualified. If no such position exists at this time, I recom- fusaltoreemploy himin the manner set forth in this de-mend that Respondent be ordered to offer Grange em- c)sPonentstleduThereaedy.oployment for the first available nursing position for (c) Preserveands, fpor equestx make available to thewhich he is qualified. I shall further recommend that Re- pBoard or its agents, for examination and copying, allspondcnt be ordered to make Grange whole for any loss pay;01recordsi, soci11securitypayment records, time-sponentbe oderd tomak Grage holeforany oss cards, personnel records and reports, and all other re-of earnings he may have suffered as a result of Respond- cordsnecessary to ana acp due.. , -, , -, ... .., ,—,' cords necessary to analyze the amount of backpay dueent's unlawful refusal to hire him since June 1979, less u t t o ti rdnet earnings to which shall be added interest to be com-puted in the manner described in F W. Woolvorth Com- In the event no exceptions are filed as provided by Sec. 102.46 of thepany, 90 NLRB 289 (1950), and Florida Steel Corporation, Rules and Regulations of the National Labor Relations Board, the nnd-231 NLRB 651 (1977). ings, conclusions, and recommended Order herein shall, as provided inOn the basis of the above findings of fact and the sec. 102.48 of the Rules and Regulations, be adopted by the Board andOn thre basis of the above findings of fact and the become its fndings, conclusions, and Order, and all objections theretoentire record in this cawe, I make the following. shall be deemed waived for all purposes. 596 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its hospital facility, copies of the attached shall be posted by it immediately upon receipt thereof,notice marked "Appendix."4Copies of said notice on and be maintained by it for 60 consecutive days thereaf-forms provided by the Regional Director for Region 1, ter, in conspicuous places, including all places where no-after being duly signed by Respondent's representative tices are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice is not al-In the event that this Order is enforced by a Judgment of a United tered, defaced or covered by any other material.States Court of Appeals, the words in the notice reading "Posted by (e) Notify the Regional Director for Region 1, in writ-Order of the National Labor Relations Board" shall read "Posted Pursu- ing, within 20 days of the date of this Order, what stepsant to a Judgment of the United States Court of Appeals Enforcing an Respondent has taken to comply herewith.Order of the National Labor Relations Board."596 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its hospital facility, copies of the attached shall be posted by it immediately upon receipt thereof,notice marked "Appendix."' Copies of said notice on and be maintained by it for 60 consecutive days thereaf-forms provided by the Regional Director for Region 1, ter, in conspicuous places, including all places where no-after being duly signed by Respondent's representative tices are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice is not al-.In the event that this Order is enforced by a Judgment of a United tered, defaced, orcoveredby any othermaterial.States Court of Appeals, the words in the notice reading "Posted by (e) Notify the Regional Director for Region 1, in writ-Order of the National Labor Relations Board" shall read "Posted Pursu- ing, within 20 days of the date of this Order, what Stepsant to a Judgment of the United States Court of Appeals Enforcing an Respondent has taken to comply herewith.Order of the National Labor Relations Board."596 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its hospital facility, copies of the attached shall be posted by it immediately upon receipt thereof,notice marked "Appendix."' Copies of said notice on and be maintained by it for 60 consecutive days thereaf-forms provided by the Regional Director for Region 1, ter, in conspicuous places, including all places where no-after being duly signed by Respondent's representative tices are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice is not al-.In the event that this Order is enforced by a Judgment of a United tered, defaced, orcoveredby any othermaterial.States Court of Appeals, the words in the notice reading "Posted by (e) Notify the Regional Director for Region 1, in writ-Order of the National Labor Relations Board" shall read "Posted Pursu- ing, within 20 days of the date of this Order, what Stepsant to a Judgment of the United States Court of Appeals Enforcing an Respondent has taken to comply herewith.Order of the National Labor Relations Board."596 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its hospital facility, copies of the attached shall be posted by it immediately upon receipt thereof,notice marked "Appendix."' Copies of said notice on and be maintained by it for 60 consecutive days thereaf-forms provided by the Regional Director for Region 1, ter, in conspicuous places, including all places where no-after being duly signed by Respondent's representative tices are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice is not al-.In the event that this Order is enforced by a Judgment of a United tered, defaced, orcoveredby any othermaterial.States Court of Appeals, the words in the notice reading "Posted by (e) Notify the Regional Director for Region 1, in writ-Order of the National Labor Relations Board" shall read "Posted Pursu- ing, within 20 days of the date of this Order, what Stepsant to a Judgment of the United States Court of Appeals Enforcing an Respondent has taken to comply herewith.Order of the National Labor Relations Board."